Exhibit 10.1
 


Step 19

THIS AGREEMENT dated January 15, 2016
 
BETWEEN:
 
DARYL FRASER and KELLY FRASER in their capacities as trustees of THE DARYL &
KELLY FRASER FAMILY TRUST, a personal trust established by trust indenture dated
June 9, 2008
 
(“Fraser Trust”)
 
– and –
 
JOEL DOHERTY of Coldbrook, Nova Scotia
 
(“Joel Doherty”)
 
– and –
 
DENYSE DOHERTY of Coldbrook, Nova Scotia
 
(“Denyse Doherty”)
 
– and –
 
WILLERBY HILL LIMITED, a corporation incorporated under the laws of the United
Kingdom
 
(“Willerby”)
 
– and –
 
BOTL HOLDINGS LTD., a corporation incorporated under the laws of Saskatchewan
 
(“BOTL”)
 
– and –
 
NOVA SCOTIA INNOVATION CORPORATION, a corporation incorporated pursuant to the
Innovation Corporation Act (Nova Scotia)
 
(“Innovacorp”)
 
– and –
 
DAVID ALSTON, of Grand Bay-Westfield, New Brunswick
 
(“David Alston”)
 
– and –
 
 
-1-

--------------------------------------------------------------------------------

 

MARY-GWEN ALSTON, of Grand Bay-Westfield, New Brunswick
 
(“Mary-Gwen Alston”)
 
– and –
 
JONATHAN McGINLEY, of Dartmouth, Nova Scotia
 
(“Jon McGinley”)
 
– and –
 
PAULA McGINLEY, of Dartmouth, Nova Scotia
 
(“Paula McGinley”)
 
– and –
 
DANIELLA DEGRACE, of Grand Barachois, New Brunswick
 
(“DeGrace”)
 
– and –
 
MICHAEL HACHEY, of Halifax, Nova Scotia
 
(“Hachey”)
 
(Fraser Trust, Joel Doherty, Denyse Doherty, Willerby, BOTL, Innovacorp, David
Alston, Mary-Gwen Alston, Jon McGinley, Paula McGinley, DeGrace, and Hachey are
collectively referred to as the “Vendors” and each individually as a “Vendor”)
 
– and –
 
MOBIVITY HOLDINGS CORP., a corporation incorporated under the laws of the State
of Nevada,
 
(the “Purchaser”)
 
 
RECITALS:
 
1.
The Vendors collectively own all of the issued and outstanding shares in the
capital of LiveLenz Inc., a corporation amalgamated under the laws of Nova
Scotia (the "Corporation”).

 
2.
The Purchaser wishes to purchase from the Vendors, and the Vendors wish to
sell to the Purchaser, all of the issued and outstanding shares in the capital
of the Corporation.

 
 
-2-

--------------------------------------------------------------------------------

 

The Parties therefore agree as follows:
 
ARTICLE 1
 
INTERPRETATION
 
1.1
Definitions

 
In this Agreement:
 
“Accounting Records” means all of the Corporation’s books of account, accounting
records and other financial information (whether in written, printed, electronic
or computer printout form, or stored electronically, digitally or on computer
related media);
 
“Accredited Investor” shall mean any Person who comes within the definition of
“accredited investor” as such term is defined under Rule 501(a) under the
Securities Act, including, but not limited to:
 
(a)
Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, or business trust, or partnership, not formed for the specific
purpose of acquiring the securities offered, with total assets in excess of
US$5,000,000;

 
(b)
Any natural person whose individual Net Worth, or joint Net Worth with that
person's spouse, exceeds US$1,000,000;

 
(c)
Any natural person who had an individual income in excess of US$200,000 in each
of the two most recent years or joint income with that person's spouse in excess
of US$300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 
(d)
Any trust, with total assets in excess of US$5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a Vendor Representative; and

 
(e)
Any entity in which all of the equity owners are Accredited Investors;

 
“Active Shareholders” means Jon McGinley, Paula McGinley, Innovacorp, Joel
Doherty and Denyse Doherty and “Active Shareholder” means any one of them;
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with that
other Person.  For purposes of this definition, a Person “controls” another
Person if that Person possesses, directly or indirectly, the power to direct the
management and policies of that other Person, whether through ownership of
voting securities, by contract or otherwise and “controlled by” and “under
common control with” have similar meanings;
 
“Agreement” means this share purchase agreement;
 
“Applicable Laws” means any and all applicable (i) laws, statutes, rules,
regulations, by-laws, codes, treaties, constitutions and ordinances,
(ii) Orders, and (iii) policies, guidelines, standards, requirements, notices
and protocols of any Governmental Authority;

 
-3-

--------------------------------------------------------------------------------

 

“Audited Financial Statements” means the financial statements of the Corporation
for the fiscal years ending December 31, 2013 and December 31, 2014, in each
case consisting of a balance sheet and the accompanying statements of profit and
loss, retained earnings and changes in financial position for the year then
ended and all notes to them, together with a report of the auditors, Grant
Thornton LLP, Chartered Accountants;
 
“BCH” means Bernhard Consulting and Holdings Ltd. a corporation incorporated
under the laws of British Columbia;
 
“BCH Payment Shares” has the meaning specified in Section 2.8(a);
 
“Behavioral Information” means data collected by any means (including, without
limitation, from a point of sale terminal, computer, Web browser, mobile
telephone, or other device or application), where such data is or may be used to
identify or contact an individual or device or application, to predict or infer
the preferences, interests, or other characteristics of the device or
application or of a user of such device or application, or to target
advertisements or other content to a device or application, or to a user of such
device or application;
 
 “Books and Records” means the Accounting Records and all other information in
any form relating to the Business or the Corporation, including sales and
purchase records, lists of suppliers and customers, lists of potential
customers, credit and pricing information, personnel and payroll records, tax
records, business reports, plans and projections, production reports and
records, inventory reports and records, business, engineering and consulting
reports, marketing and advertising materials, research and development reports
and records, and all other documents, files, records, correspondence and other
information (whether in written, printed, electronic or computer printout form,
or stored electronically, digitally or on computer related media);
 
“Business” means the business carried on by the Corporation consisting of
reporting and analytics of data, derived from the point of sale, primarily for
the restaurant industry;
 
“Business Day” means any day except Saturday, Sunday, any statutory holiday in
the Province of Nova Scotia or the State of Arizona, or any other day on which
the principal chartered banks in the City of Halifax and/or the City of Phoenix
are closed for business;
 
“Charles Baxter” means Charles Baxter, an employee with Innovacorp;
 
“Closing” means the completion of the purchase and sale of the Purchased Shares
and all other transactions contemplated by this Agreement;
 
“Closing Date” means the date of this Agreement;
 
“Collective Agreement” means any collective agreement, letter of understanding,
letter of intent or other written communication with any labour union or
employee association that governs the terms and conditions of employment of any
Employees and imposes obligations on the Corporation;
 
“Company Intellectual Property Agreements” means the Inbound License Agreements
and the Outbound License Agreements. For clarity, “Company Intellectual Property
Agreements” excludes Ordinary Course In-Licenses and Ordinary Course
Out-Licenses (each as defined below);
 
“Company Owned Intellectual Property” means any and all Intellectual Property
Rights and Technology that are owned or purported to be owned by the
Corporation;
 
 
-4-

--------------------------------------------------------------------------------

 

“Company Products” means all products and services developed, produced,
marketed, licensed, sold, distributed or performed by or on behalf of the
Corporation prior to the Closing, and all products and services currently under
development by the Corporation;
 
“Company Source Code” means, collectively, any software source code or database
specifications or designs, or any proprietary information, build scripts, test
scripts, documentation, instructions or algorithms contained in or relating to
any software included in the Company Owned Intellectual Property or the Company
Products;
 
“Consent” means any approval, consent, permit, waiver, ruling, exemption,
acknowledgement or similar authorization from any Person other than (i) the
Corporation or (ii) any Governmental Authority, including those required by
Applicable Laws or under the terms or conditions of any Contract;
 
“Contract” means any contract, agreement, instrument or other legally binding
commitment or arrangement, written or oral, to which the Corporation is a party
or under which it has rights or obligations, including those listed or described
in any Schedule;
 
“Corporation’s Intellectual and Industrial Property” means any Intellectual and
Industrial Property used, in whole or in part, in or required by the Corporation
for the carrying on of the Business, both domestic and foreign, whether or not
that Intellectual and Industrial Property is registered;
 
“Customer Data” means all data and content (x) uploaded or otherwise provided by
or on behalf of the Corporation’s customers to, or stored by the Corporation’s
customers on, the Corporation’s products and services; or (y) collected by the
Corporation’s products and services; including all Behavioral Information;
 
“Damages” means, whether involving a Direct Claim or Third Party Claim, any
damages (available at law or in equity), losses, liabilities, claims, demands,
debts, interest, charges, fines, penalties, assessments, reassessments,
judgments, costs or expenses, including the costs and expenses of any Legal
Proceeding or any Order, settlement or compromise relating thereto (including
the costs, fees and expenses of legal counsel on a substantial indemnity basis
without reduction for tariff rates or similar reductions and all reasonable
costs of investigation), but excluding any contingent liability until it becomes
actual;
 
“Debt Instrument” means any bond, debenture, promissory note, trust indenture,
loan agreement or other agreement evidencing indebtedness for borrowed money;
 
“Direct Claim” means any cause, thing, act, omission or state of facts not
involving a Third Party Claim which entitles an Indemnified Person to make a
claim for indemnification under Article 5 of this Agreement;
 
“Direction” has the meaning specified in Section 2.2(n);
 
“Doolin Payment Shares” has the meaning specified in Section 2.8(a);
 
“Employee” means an individual who is employed by the Corporation, whether on a
full-time or part-time basis;
 
 
-5-

--------------------------------------------------------------------------------

 
 
“Employee Benefit Plans” means all compensation, bonus, deferred compensation,
incentive compensation, share purchase, share appreciation, share option,
severance or termination pay, vacation pay, hospitalization or other medical,
health and welfare benefits, life or other insurance, dental, eye care,
disability, salary continuation, supplemental unemployment benefits,
profit-sharing, mortgage assistance, employee loan, employee discount, employee
assistance, counselling, pension, retirement or supplemental retirement benefit
plans, arrangements or agreements, including defined benefit or defined
contribution pension plans and group registered retirement savings plans, and
all other similar employee benefit plans, arrangements or agreements, whether
oral or written, formal or informal, funded or unfunded, including all policies
with respect to holidays, sick leave, long-term disability, vacations, expense
reimbursements and automobile allowances and rights to company-provided
automobiles, that are administered, sponsored or maintained or contributed to or
required to be contributed to, by the Corporation for the benefit of any of the
Employees or former employees of the Corporation or beneficiaries of any of
them, whether or not insured and whether or not subject to any Applicable Law,
including those listed or described in Schedule 3.1(37), except that the term
“Employee Benefit Plan” does not include any statutory plan with which the
Corporation is required to comply, including the Canada Pension Plan, Quebec
Pension Plan or any plan administered under applicable provincial health tax,
workers’ compensation, workers’ safety and insurance and employment insurance
legislation;
 
“Environment” means the environment or natural environment as defined in any
Environmental Law and includes soil, air, surface water, ground water, land
surface, subsurface strata, any sewer system and the environment in the
workplace;
 
“Environmental Laws” means Applicable Laws relating to the Environment, employee
health or safety, or public health or safety, including Applicable Laws relating
to (a) reporting, licensing, permitting, investigating, remediating and cleaning
up in connection with any presence or Release, or the threat of the same, of
Hazardous Substances, and (b) the generation, manufacture, processing,
distribution, use, re-use, treatment, storage, disposal, transport, labelling,
handling and the like of Hazardous Substances;
 
“Environmental Permits” means all Licenses issued, granted or required under
Environmental Laws;
 
“Equipment Leases” means the leases of personal property to which the
Corporation is a party or under which it has rights or obligations, including
those listed or described in Schedule 3.1(29);
 
“Financial Statements” means the Audited Financial Statements and Interim
Financial Statements;
 
“Governmental Authority” means any (i) federal, provincial, state, territorial,
municipal, local or other government, domestic or foreign, (ii) governmental or
public ministry, department, agency, Tribunal, commission, board, bureau or
instrumentality, domestic or foreign, (iii) subdivision or authority of any of
the foregoing, or (iv) quasi-governmental or private body exercising any
regulatory, expropriation or taxing authority under or for the account of any of
the above;
 
“Guarantee” means any agreement, contract or commitment providing for the
guarantee, indemnification, assumption or endorsement or any like commitment
with respect to the obligations, liabilities (contingent or otherwise) or
indebtedness of any Person;
 
“Hazardous Substance” means any solid, liquid, gas, odour, heat, sound,
vibration, radiation or combination of them that may impair the Environment,
injure or damage property or plant or animal life or harm or impair the health
of any individual;
 
“Indemnified Person” means any Person entitled to indemnification under Article
5 of this Agreement;
 
“Indemnifier” means any Person obligated to provide indemnification under
Article 5 of this Agreement;

 
-6-

--------------------------------------------------------------------------------

 

“Indemnity Payment” means the amount of any Damages required to be paid under
Sections 5.2 or 5.3;
 
“Independent Accountant” has the meaning specified in Section 2.6(b);
 
“Intellectual Property Rights” means any and all rights in, arising out of, or
associated with any of the following, throughout the world: (A) patents,
including utility models, industrial designs and design patents, and
applications therefor (and any patents that issue as a result of those patent
applications), and including all divisionals, continuations,
continuations-in-part, continuing prosecution applications, substitutions,
reissues, re-examinations, renewals, provisionals and extensions thereof, and
any counterparts worldwide claiming priority therefrom, and all rights in and to
any of the foregoing (“Patents”), (B) trade and industrial secrets, confidential
or proprietary information and any know how (“Trade Secrets”), (C) trade names,
logos, trademarks, service marks, service names, trade dress, company names,
collective membership marks, certification marks, slogans, 800 numbers, social
media pages, hash tags and other similar forms indicia of origin, whether or not
registerable as a trademark in any given country, together with registrations
and applications therefor, and the goodwill associated with any of the foregoing
(“Trademarks”), (D) Internet domain names and URLs, (E) copyrights, and any
other similar rights of authors or in works of authorship (“Copyrights”), (F)
all rights in data collections and databases and documentation related thereto,
(G) all moral and economic rights of authors and inventors, however denominated,
throughout the world, (H) applications for, registrations of, and divisions,
continuations, continuations-in-part, reissuances, renewals, extensions,
restorations and reversions of the foregoing (as applicable); and (I) all other
similar or equivalent intellectual property or proprietary rights now known or
hereafter recognized anywhere in the world, including the right to enforce and
recover damages for the infringement or misappropriation of any of the
foregoing;
 
“Interested Person” means any present or former officer, director, shareholder
or employee of the Corporation or any Person with which the Corporation or any
of the foregoing does not deal at arm’s length within the meaning of the Tax
Act;
 
“Interim Financial Statements” means the unaudited financial statements of the
Corporation for the period ended September 30, 2015 consisting of a balance
sheet and the accompanying statements of profit and loss, retained earnings and
changes in financial position for the period then ended and all notes (if any)
to them;
 
“Key Employees” means, collectively Jon McGinley and Rob Larter, and “Key
Employee” means any one of them;
 
“Leased Property” means premises which are leased, subleased, licensed, used or
occupied by the Corporation, including those listed or described in
Schedule 3.1(27), and the interest of the Corporation in all plants, buildings,
structures, fixtures, erections, improvements, easements, rights-of-way, spur
tracks and other appurtenances situated on or forming part of those premises;
 
“Leases” means the real property leases or other rights of occupancy relating to
real property to which the Corporation is a party or under which it has rights
or obligations, whether as lessor or lessee, including those listed or described
in Schedule 3.1(27);
 
“Legal Proceeding” means any litigation, action, suit, investigation, hearing,
claim, complaint, grievance, arbitration proceeding or other proceeding and
includes any appeal or review and any application for same;

 
-7-

--------------------------------------------------------------------------------

 

“License” means any license, permit, approval, authorization, certificate,
directive, order, variance, registration, right, privilege, concession or
franchise issued, granted, conferred or otherwise created by any Governmental
Authority;
 
“Lien” means any lien, mortgage, charge, pledge, hypothec, security interest,
assignment, option, conditional sale, warrant, lease, sublease, easement,
restrictive covenant, title retention agreement, statutory or deemed trust,
adverse claim or other encumbrance of any kind, which secures payment or
performance of an obligation or otherwise affects the right, title or interest
in or to any particular property;
 
“Material Adverse Effect” means any effect without giving effect to this
Agreement and the transactions contemplated by this Agreement) that is, or could
reasonably be expected to be, material and adverse to the results of the
Business or the assets, operations, affairs, prospects, condition (financial or
otherwise) of the Corporation;
 
“Material Contracts” has the meaning specified in Subsection 3.1(30);
 
“Mobivity Shares” means the Common Stock, par value $0.001 per share, of the
Purchaser;
 
“Net Closing Cash” means the result of (i) the Corporation’s cash on hand as of
the Closing Date, plus (ii) an estimate of the deferred or unearned revenue
obligations of the Corporation reasonably anticipated to be collected within 90
days of the Closing Date which has been determined by the Purchaser and the
Active Shareholders to be $35,000, minus (iii) identified ordinary course trade
payables as of the Closing Date, minus (iv) other identifiable liabilities of
the Corporation as of the Closing Date;
 
“Net Worth” of a natural person shall mean assets less liabilities, provided (i)
in calculating Net Worth the natural person may not include equity in the
natural person’s primary residence, (ii) equity in personal property and real
estate should be based on the fair market value, (iii) any debt that secures the
natural person’s primary residence can be excluded from liabilities in
calculating the natural person’s net worth, as long as the debt does not exceed
the fair market value of the property (except that if the amount of such debt
outstanding at the time of the natural person’s acquisition of the Payment
Shares exceeds the amount outstanding 60 days before such time, other than as a
result of the acquisition of the primary residence, the amount of such excess
shall be included as a liability), but if the amount of the debt exceeds the
fair market value of the primary residence and the mortgagee or other lender has
recourse to the natural person personally for any deficiency, that excess
liability should be deducted from the natural person's Net Worth;
 
“Open Source Materials” means software or other material that is distributed as
“free software,” “open source software” or under similar licensing or
distribution terms (including but not limited to the GNU General Public License
(GPL), GNU Lesser General Public License (LGPL), Mozilla Public License (MPL),
BSD licenses, the Artistic License, the Netscape Public License, the Sun
Community Source License (SCSL) the Sun Industry Standards License (SISL), Open
Source Initiative, and the Apache License) that (a) could require or could
condition the use or distribution of such software or other material, or portion
thereof, on (1) the disclosure, licensing, or distribution of any source code
for any portion of such software, or (2) the granting to licensees of the right
to make derivative works or other modifications to such software or other
material or portions thereof, or (b) could otherwise impose any limitation,
restriction, or condition on the right or ability of the Corporation to use,
sell, offer for sale, license, distribute or charge for any Company Product;
 
“Order” means any order, directive, judgment, decree, award or writ of any
Tribunal;

 
-8-

--------------------------------------------------------------------------------

 

“Parties” means the Vendors and the Purchaser and “Party” means any one of them;
 
“Payment Shares” has the meaning specified in Section 2.8(a);
 
“Permitted Liens” means: (i) Liens for Taxes and utilities which are not due or
in arrears; (ii) easements, encroachments and other minor imperfections of title
which do not, individually or in the aggregate, detract from the value of or
impair the use or marketability of any real property; (iii) construction,
mechanics’, carriers’, workers’, repairers’, storers’ or other similar Liens
(i) that, individually or in the aggregate, are not material, (ii) that arose or
were incurred in the ordinary course of business, (iii) that are related to
obligations not due or in arrears, (iv) that have not been registered or filed
under Applicable Laws, and (v) for which notice in writing has not been given to
the Corporation; and (iv) the Liens listed or described in Schedule 1.1A;
 
“Person” includes any individual, natural person, body corporate, unlimited
liability company, limited liability corporation, partnership, limited liability
partnership, sole proprietorship, firm, joint stock company, joint venture,
trust, unincorporated association, unincorporated organization, syndicate,
Governmental Authority and any other entity or organization of any nature
whatsoever;
 
“Personal Information” means any information in the possession or control of the
Corporation about an identifiable individual other than the name, title or
business address or telephone number of an Employee, and includes Behavioural
Information;
 
“Post-Closing Adjustment Amount” has the meaning specified in Section 2.7(a);
 
“Prime Rate” for any day means the rate of interest expressed as a rate per
annum that the Royal Bank of Canada establishes as the reference rate of
interest that it will charge on that day for Canadian dollar demand loans to its
customers in Canada and which it refers to as its prime rate;
 
“Purchase Price” means the consideration payable by the Purchaser to the Vendor
for the Purchased Shares under Section 2.4;
 
“Purchased Shares” means issued and outstanding shares in the capital of the
Corporation;
 
“Purchaser’s Indemnified Persons” means the Purchaser and the Corporation and
their respective directors, officers, employees and agents (excluding any
Vendor);
 
“Registered IP” means Intellectual Property Rights that have been registered,
filed or issued under the authority of, with or by any Governmental Authority,
or other public or quasi-public legal authority;
 
“Regulatory Approval” means any approval, consent, permit, waiver, ruling,
exemption, acknowledgement or similar authorization from any Governmental
Authority, including those required by Applicable Laws or under the terms or
conditions of any Contract, License or Order;
 
“Release” means any release or discharge of any Hazardous Substance, including
any burial, incineration, spray, injection, inoculation, abandonment, deposit,
spillage, leakage, seepage, pouring, emission, emptying, throwing, dumping,
placing, exhausting, escape, leaching, migration, dispersal, dispensing or
disposal;

 
-9-

--------------------------------------------------------------------------------

 

“Representatives” means, in respect of a Party, that Party’s directors,
officers, employees, agents, solicitors, accountants, professional advisors and
other representatives involved in the transactions contemplated by this
Agreement;
 
“Review Period” has the meaning specified in Section 2.5(b);
 
“SEC” means the U.S. Securities and Exchange Commission;
 
“Securities Act” means the U.S. Securities Act of 1933, as amended;
 
“Securities Filings” has the meaning given to it in Section 4.2(a);
 
“Shareholders’ Agreement” means the Amended and Restated Shareholders’ Agreement
dated as of July 9, 2014 between the Corporation and each of the Vendors;
 
“Shareholders’ Representative” means Charles Baxter;
 
“Stock Option Plan” means the incentive stock option plan of the Corporation
pursuant to which options to purchase common shares of the Corporation are
granted to employees, officers or directors of the Corporation, or service
providers and consultants to the Corporation;
 
“Stub Period Returns” has the meaning specified in clause 4.4(1)(a);
 
“Tax Act” means the Income Tax Act, R.S.C. 1985, c. 1 (5th Supp.), the Income
Tax Application Rules, R.S.C. 1985, c. 2 (5th Supp.), and the Income Tax
Regulations, C.R.C., c. 945, in each case as amended to the date of this
Agreement and, where a reference is made to a provision under the Tax Act, it
will be deemed to include, where applicable, any Notice of Ways and Means
Motion, any Bill tabled in the House of Commons or any press release or publicly
disseminated statement by or on behalf of the Minister of Finance which may
result in an amendment to the Tax Act;
 
“Tax Legislation” means the Tax Act and all federal, provincial, territorial,
municipal, foreign, or other statutes imposing a tax, including all treaties,
conventions, case law, interpretation bulletins, circulars and releases, rules,
regulations, orders, and decrees of any jurisdiction;
 
“Tax Returns” means all reports, elections, returns, and other documents
required to be filed under the provisions of any Tax Legislation and any tax
forms required to be filed, whether in connection with a Tax Return or not,
under any provisions of any applicable Tax Legislation;
 
“Tax” or “Taxes” means all taxes, assessments, charges, dues, duties, rates,
fees, imposts, levies and similar charges of any kind lawfully levied, assessed
or imposed by any Governmental Authority under any applicable Tax Legislation,
including, Canadian federal, provincial, territorial, municipal and local,
foreign or other income, capital, goods and services, sales, use, consumption,
excise, value-added, business, real property, personal property, transfer,
franchise, withholding, payroll, or employer health taxes, customs, import,
anti-dumping or countervailing duties, Canada Pension Plan contributions,
provincial pension plan contributions, employment insurance premiums, and
provincial workers’ compensation payments, including any interest, penalties and
fines associated therewith;
 
“Technology” means any or all of the following and any tangible embodiments
thereof: (i) works of authorship, including computer programs, whether in source
code or in executable code form, application programming interfaces, software
architecture, and any associated documentation, (ii) inventions (whether or not
patentable), discoveries and improvements, and any associated lab notebooks or
other indicia or records of invention; (iii) proprietary and confidential
information, Trade Secrets, (iv) databases, data compilations and collections
and technical data and performance data, (v) logos, trade names, trade dress,
trademarks and service marks, (vi) domain names, web addresses and sites, (vii)
methods and processes, (viii) devices, prototypes, data bases, designs and
schematics, including for any Company Products, and (ix) any other tangible
embodiments of Intellectual Property Rights;

 
-10-

--------------------------------------------------------------------------------

 

“Third Party Claim” means any claim or Legal Proceeding that is instituted or
asserted by any Person who is not a Party against an Indemnified Person which
entitles the Indemnified Person to make a claim for indemnification under
Article 5 of this Agreement;
 
“Third Party Intellectual Property” means any and all Intellectual Property
Rights and Technology owned by a third party;
 
“Tribunal” means any court (including a court of equity), arbitrator or
arbitration panel, or any Governmental Authority or other body exercising
adjudicative, regulatory, judicial or quasi-judicial powers, including any stock
exchange;
 
“Vendor Payment Shares” has the meaning specified in Section 2.8(a);
 
“Vendor Representative” any Person who satisfies all of the following
conditions:
 
(a)
Is not an Affiliate, director, officer or other employee of the Purchaser, or
beneficial owner of 10 percent or more of any class of the equity securities or
10 percent or more of the equity interest in the Purchaser;

 
(b)
Has such knowledge and experience in financial and business matters that he is
capable of evaluating, alone, or together with other Vendor Representatives of
the Vendors, or together with the Vendors, the merits and risks of the
prospective investment in the Payment Shares;

 
(c)
Is acknowledged by the applicable Vendor in writing, during the course of the
transaction, to be his/her/its Vendor Representative in connection with
evaluating the merits and risks of the prospective investment in the Payment
Shares; and

 
(d)
Discloses to the applicable Vendor in writing a reasonable time prior to such
Vendor’s acquisition of the Payment Shares any material relationship between
himself/herself/itself or his Affiliates and the Purchaser or its Affiliates
that then exists, that is mutually understood to be contemplated, or that has
existed at any time during the previous two years, and any compensation received
or to be received as a result of such relationship; and

 
“Wallace Doolin” means Wallace Doolin, an individual and former director of the
Corporation resident in Dallas, Texas.
 
1.2
Certain Rules of Interpretation

 
In this Agreement:
 
(a)
Accounting Principles – Unless otherwise specified, any reference in this
Agreement to “generally accepted accounting principles” is to the generally
accepted accounting principles in effect in Canada at the date of determination
as recommended in Part II – Accounting Standards for Private Enterprises of the
CPA Canada Handbook – Accounting of the Chartered Professional Accountants of
Canada and consistently applied.

 
 
-11-

--------------------------------------------------------------------------------

 

(b)
Consent – Whenever a provision of this Agreement requires or contemplates the
consent or approval of a Party and that approval or consent is not delivered
within the applicable time limit, then, unless otherwise specified, that Party
will be deemed to have withheld its approval or consent.

 
(c)
Currency – Unless otherwise specified, all dollar amounts in this Agreement,
including the symbol “$”, refer to Canadian currency.

 
(d)
Gender and Number – In this Agreement, unless the context requires otherwise,
any reference to gender includes all genders and words importing the singular
number only include the plural and vice versa.

 
(e)
Headings, etc.  – The division of this Agreement into Articles, Sections and
other subdivisions and the inclusion of headings  and a table of contents are
provided for convenience only and do not affect the construction or
interpretation of this Agreement.

 
(f)
Including – In this Agreement, the words “include” or “including” mean “include
(or including) without limitations” and the words following “include” or
“including” are not to be considered an exhaustive list.

 
(g)
Knowledge – Where any representation or warranty is expressly qualified by
reference to “the knowledge of” or similar words, (i) for each Active
Shareholder, it refers to knowledge actually known to, or which after due
enquiry and reviewing this Agreement ought to have come to the attention of, the
Active Shareholder or the directors, officers or employees of the Active
Shareholder, including for certainty Wallace Doolin, or the Corporation, and
each Active Shareholder hereby confirms that it has made due inquiries of all
those individuals, as applicable; and (ii) for all of the other Vendors, it
refers to the knowledge actually known to any one or more of such Vendors, or
the directors, officers or employees of such corporate Vendors.

 
(h)
Performance on Holidays – If any act is required by the terms of this Agreement
to be performed on a day which is not a Business Day, the act will be valid if
performed on the next succeeding Business Day.

 
(i)
References to Documents – Unless otherwise specified, any reference in this
Agreement to this Agreement or any other agreement or document, is a reference
to this Agreement or the other agreement or document as it may have been, or may
from time to time be, amended, supplemented, restated, novated or replaced and
includes all schedules and exhibits to it.

 
(j)
References to Persons – Unless the context otherwise requires, any reference in
this Agreement to a Person includes its successors and permitted assigns.

 
(k)
References to this Agreement – The words “hereof”, “herein”, “hereto”,
“hereunder”, “hereby” and similar expressions refer to this Agreement as a whole
and not to any particular section or portion of it.

 
(l)
Statutory References – Unless otherwise specified, any reference in this
Agreement to a statute includes all rules and regulations made under it and all
applicable guidelines, bulletins or policies made in connection with it and
which are legally binding, in each case as it or they may have been, or may from
time to time be, amended or re-enacted.

 
 
-12-

--------------------------------------------------------------------------------

 

(m)
Time – Time is of the essence of this Agreement, and no extension or variation
of this Agreement will operate as a waiver of this provision.

 
(n)
Time Periods – Unless otherwise specified, a period of days will be deemed to
begin on the first day after the event which began the period and to end at
5:00 p.m. (Atlantic time) on the last day of the period.  If a period of time is
to expire on any day that is not a Business Day, the period will be deemed to
expire at 5:00 p.m. (Atlantic Time) on the next succeeding Business Day.

 
(o)
Trade Terms – Unless otherwise defined in this Agreement, words or abbreviations
which have well-known trade meanings are used in this Agreement with those
meanings.

 
1.3
Schedules and Exhibits

 
The Schedules and Exhibits form an integral part of this Agreement.
 
ARTICLE 2
 
PURCHASE AND SALE OF SHARES
 
2.1
Purchase and Sale

 
Upon the term and subject to the conditions of this Agreement, each of the
Vendors hereby sells to the Purchaser, and the Purchaser hereby purchases from
each of the Vendors, all of the Purchased Shares owned by each such Vendor free
and clear of all Liens whatsoever.
 
2.2
Closing Deliverables of Vendors

 
Contemporaneously with the execution of this Agreement, the Vendors shall
deliver or cause to be delivered to the Purchaser:

 
(a)
stock powers and share certificates for the Purchased Shares duly endorsed in
blank in proper form for transfer by the applicable Vendor;

 
(b)
evidence that all necessary steps and proceedings to permit the Purchased Shares
to be transferred to the Purchaser or its nominee(s) have been taken;

 
(c)
evidence that the Stock Option Plan has been duly terminated and is of no
further force or effect and that all options issued under the Stock Option Plan
have been duly exercised or duly cancelled;

 
(d)
evidence that the Shareholders’ Agreement has been duly terminated and is of no
further force or effect;

 
(e)
certified copies of (i) the articles and by-laws of the Corporation,
(ii) resolutions of the board of directors and/or shareholders of the
Corporation authorizing the entering into and completion of the transactions
contemplated by this Agreement (as applicable), and (iii) a list of the
directors and officers of the Corporation;

 
 
-13-

--------------------------------------------------------------------------------

 

(f)
a certificate of status, compliance, good standing or like certificate with
respect to each corporate Vendor of the Corporation, issued by the appropriate
Governmental Authority in their respective jurisdictions of incorporation;

 
(g)
the Escrow Agreement signed by each of the Vendors, Wallace Doolin and BCH;

 
(h)
non-competition, non-solicitation and confidentiality agreement (the
“Restrictive Covenant Agreement”) duly executed by Jon McGinley in a form
acceptable to the Purchaser;

 
(i)
employment agreements duly executed by the Corporation with each Key Employee
(the “Key Employee Agreements”), in a form acceptable to the Purchaser;

 
(j)
duly executed resignations and releases in favour of the Corporation and the
Purchaser with respect to claims against the Corporation effective as at the
Closing of each director and officer of the Corporation (including for
certainty, Wallace Doolin) in a form acceptable to the Purchaser and the
Corporation;

 
(k)
releases in favour of the Purchaser and the Corporation from each Vendor with
respect to all claims against the Corporation up to the Closing, in a form
acceptable to the Purchaser;

 
(l)
release from BCH in favour of the Purchaser and the Corporation with respect to
all claims against the Corporation or the Purchaser, in a form acceptable to the
Purchaser;

 
(m)
an acknowledgement and agreement from each of Wallace Doolin and BCH in favour
of the Purchaser and the Corporation with respect to issuance of a portion of
the Payment Shares to Wallace Doolin and BCH, in a form acceptable to the
Purchaser;

 
(n)
a direction (the “Direction”) from all of the Vendors with respect to the
payment of a portion of the Purchase Price by the issuance of five thousand
(5,000) Mobivity Shares to Wallace Doolin, and the payment of a portion of the
Purchase Price by the issuance of fifty four thousand, four hundred and
seventeen (54,718) Mobivity Shares to BCH, in both cases in satisfaction of
debts payable to Wallace Doolin and BCH, as applicable, by the Vendors;

 
(o)
the corporate seal, minute book or books, share certificate book or books and
registers of the Corporation and all other Books and Records; and

 
all other documentation and evidence reasonably requested by the Purchaser in
order to establish the due authorization and completion of and effectively
implement the transactions contemplated by this Agreement.
 
2.3
Closing Deliverables of Purchaser

 
Contemporaneously with the execution of this Agreement, the Purchaser shall
deliver or cause to be delivered:
 
(a)
to Joel Doherty a release of all personal liability he has to BDC Capital, Inc.
in respect of the debt obligations of the Corporation to BDC Capital, Inc.,
including but not limited to the personal guarantee(s) provided by Joel Doherty
in support of the Corporation’s debt obligations to BDC Capital, Inc.;

 

 
-14-

--------------------------------------------------------------------------------

 

(b)
to the Vendors, evidence that the Corporation’s debt obligations to BDC Capital,
Inc. and Atlantic Canada Opportunities Agency have been settled or restructured
to the satisfaction of the Purchaser.

 
2.4
Amount of Purchase Price

 
Subject to adjustment in accordance with this Article 2, the consideration
payable by the Purchaser to the Vendors for the Purchased Shares (the ”Purchase
Price”) is one million (1,000,000) Mobivity Shares which will be issued to the
Vendors in accordance with Section 2.8.
 
2.5
Determination of Net Closing Cash

 
(a)
Within sixty (60) days following the Closing Date, the Purchaser shall prepare,
at the Purchaser’s expense, and deliver to the Shareholders’ Representative, a
calculation of the Net Closing Cash as at the Closing Date.

 
(b)
Following receipt of the calculation of the Net Closing Cash, the Shareholders’
Representative will have thirty (30) days to review them (the “Review
Period”).  During the Review Period, the Purchaser shall give access, upon every
reasonable request, to the Shareholders’ Representative, to the Books and
Records and all working papers of the Purchaser created in connection with the
preparation of the calculation of the Net Closing Cash, to verify the accuracy,
presentation and other matters relating to the preparation of the calculation of
the Net Closing Cash.

 
(c)
The Purchaser and the Vendors shall each bear their own fees and expenses,
including the fees and expenses of their respective auditors, in preparing or
reviewing, as the case may be, the calculation of the Net Closing Cash.  If a
dispute regarding the calculation of the Net Closing Cash is submitted for
determination to the Independent Accountant under Section 2.6(b), the fees and
expenses of the Parties and the Independent Accountant will be paid in
accordance with Section 2.6(b).

 
2.6
Acceptance or Dispute of the Net Closing Cash

 
(a)
Following receipt of the calculation of the Net Closing Cash as contemplated by
Section 2.5, if the Shareholders’ Representative objects in good faith to any
item on the calculation of the Net Closing Cash, the Shareholders’
Representative shall so notify the Purchaser by delivering to the Purchaser a
written notice to that effect (the ”Notice of Objection”) prior to the end of
the Review Period.  The Notice of Objection must set out the reasons for the
objection, the amount in dispute and reasonable details of the calculation of
that amount.  If the Shareholders’ Representative does not object to any item on
the calculation of the Net Closing Cash, the Shareholders’ Representative may so
notify the Purchaser by delivering a written notice to that effect (the ”Notice
of Acceptance”).  If the Shareholders’ Representative does not deliver a Notice
of Objection or Notice of Acceptance to the Purchaser prior to the end of the
Review Period, the Shareholders’ Representative will be deemed to have delivered
a Notice of Acceptance to the Purchaser on the last day of the Review Period and
the calculation of the Net Closing Cash will be deemed to be final and binding
on the Purchaser and each of the Vendors for purposes of the adjustments
referred to in Section 2.7.  (For greater certainty, no Party may attempt to
dispute, recover, duplicate or adjust any amount which that Party is required to
pay or entitled to receive as a result the adjustments referred to in
Section 2.7 by making a claim for Damages under Article 5.)

 
 
-15-

--------------------------------------------------------------------------------

 

(b)
If the Shareholders’ Representative delivers a Notice of Objection in accordance
with Section 2.6(a), the Purchaser and the Shareholders’ Representative shall
work expeditiously and in good faith to resolve all of the items in dispute set
out in the Notice of Objection within thirty (30) days following delivery of the
Notice of Objection.  Any items in dispute that are not resolved by the end of
that thirty (30) day period will be submitted by the Parties for determination
to an independent accounting firm mutually agreed to by the Purchaser and the
Shareholders’ Representative or, if the Purchaser and the Shareholders’
Representative are unable to agree on the independent accounting firm within a
further ten (10) day period, to BDO Canada (Bedford office), or if that
accounting firm is unable to act, to Bishop and Company Chartered Accountants
Inc. In making its determination, the selected accounting firm (the ”Independent
Accountant”) will act as expert and not as arbitrator, must only consider the
items in dispute submitted to it, and must make reasonable efforts to determine
the items in dispute within thirty (30) days following the date of
submission.  The determination of the Independent Accountant will be final and
binding upon the Parties and will not be subject to appeal, absent manifest
error, and the Net Closing Cash as determined by the Independent Accountant will
be final and binding for purposes of the adjustments referred to in
Section 2.7.  (For greater certainty, no Party may appeal a determination made
by the Independent Accountant or attempt to dispute, recover, duplicate or
adjust any amount which that Party is required to pay or entitled to receive as
a result of that determination or the adjustments referred to in Section 2.7 by
making a claim for Damages under Article 5.)  The Purchaser and the Vendors (as
a group) shall each pay one-half of the fees and expenses of the Independent
Accountant, but shall each bear their own costs in presenting their respective
cases to the Independent Accountant.

 
(c)
Notwithstanding Article 5 and Section 6.7, the procedure set out in this
Section 2.6 for resolving disputes with respect to the calculation of the Net
Closing Cash is the sole and exclusive method of resolving those disputes,
absent manifest error.  However, this Section 2.6(c) will not:

 
 
(i)
prohibit any Party from commencing litigation to compel specific performance of
this Section 2.6 or to enforce the determination of the Independent Accountant;
or

 
 
(ii)
prohibit any Party from exercising its rights under Section 5.2 or Section 5.3,
as the case may be, if the basis of the dispute could also entitle that Party to
make a claim for Damages under clause 5.2(a)(i) or 5.3(a)(i), as the case may
be, and (a) that claim is not discovered until after the delivery of the
calculation of the Net Closing Cash under Section 2.5(a), or (b) that claim
involves the fraudulent act or fraudulent misrepresentation of any other Party.

 
2.7
Post-Closing Adjustments

 
(a)
The Purchase Price will be adjusted if the Net Closing Cash, as finally
determined in accordance with Section 2.6, is less than negative Eighty Five
Thousand Dollars ($-85,000) (i.e. results in a greater negative amount), the
Purchase Price will be decreased, dollar for dollar, by the amount of the
difference. The amount by which the Net Closing Cash, as finally determined in
accordance with Section 2.6, is less than $-85,000, is referred to as
the ”Post-Closing Adjustment Amount”.

 
 
-16-

--------------------------------------------------------------------------------

 

(b)
If the Net Closing Cash, as finally determined in accordance with Section 2.6,
is less than $-85,000, the Vendors shall, within five (5) days of the date on
which the Net Closing Cash is finally determined in accordance with Section 2.6,
forfeit, in accordance with the Vendor Allocation and the Escrow Agreement that
number of Payment Shares that are held pursuant to the Escrow Agreement as are
equal, determined based on volume weighted average trading price of Mobivity
Shares for the ten (10) days prior to the date of forfeiture, to the
Post-Closing Adjustment Amount together with interest on that amount calculated
from the Closing Date to the date of forfeiture at the Prime Rate.

 
2.8
Payment of Purchase Price

 
(a)
The Purchase Price will be paid and satisfied, subject to adjustment in
accordance with this Article 2, as follows:

 
 
(i)
at Closing, the Purchaser shall pay a portion of the Purchase Price to the
Vendors through the issuance of nine hundred and forty thousand, five hundred
and eighty three (940,282) Mobivity Shares (the “Vendor Payment Shares”) to the
Vendors (in the aggregate, and not individually) to be deposited with the Escrow
Agent in accordance with the escrow terms set out in Section 2.9, which Payment
Shares will be allocated among the Vendors in accordance with the allocation set
out on Schedule 2.8 (the “Vendor Allocation”);

 
 
(ii)
at Closing, in accordance with the Direction, the Purchaser shall pay a portion
of the Purchase Price to the Vendors through the issuance of five thousand
(5,000) Mobivity Shares (the “Doolin Payment Shares”) to Wallace Doolin to be
deposited with the Escrow Agent in accordance with the escrow terms set out in
Section 2.9;

 
 
(iii)
at Closing, in accordance with the Direction, the Purchaser shall pay the
balance of the Purchase Price to the Vendors through the issuance of fifty four
thousand, four hundred and seventeen (54,718) Mobivity Shares (the “BCH Payment
Shares”, and together with the Vendor Payment Shares and the Doolin Payment
Shares, the “Payment Shares”) to BCH to be deposited with the Escrow Agent in
accordance with the escrow terms set out in Section 2.9; and

 
 
(iv)
on the date that the Post-Closing Adjustment Amount is finally determined in
accordance with Section 2.6, the Vendors shall pay the Post-Closing Adjustment
Amount, if any, in accordance with Section 2.7.

 
(b)
Schedule 2.8 shall also specify for each Vendor, Wallace Doolin and BCH the
following information: (a) name; (b) residential address; (c) social insurance
number (for natural persons); and (d) corporate and tax identification numbers
(for corporate entities and trusts).

 
(c)
The Purchaser, the Corporation and the Escrow Agent shall be entitled to deduct
and withhold from the consideration otherwise deliverable under this Agreement,
and from any other payments otherwise required pursuant to this Agreement, to
any Person, such amounts as the Purchaser, the Corporation or the Escrow Agent
is required to deduct and withhold with respect to any such deliveries and
payments under Applicable Laws. To the extent that amounts are so withheld and
paid over to the applicable Governmental Authority, such withheld amounts shall
be treated for all purposes of this Agreement as having been delivered and paid
to the Person in respect of which such deduction and withholding was made.

 
 
-17-

--------------------------------------------------------------------------------

 

(d)
The Payment Shares to which the Vendors, Wallace Doolin and BCH are entitled to
receive shall be deemed “restricted securities” as defined in paragraph (a) of
Rule 144 under the Securities Act of 1933 (Federal Statute of the United States
of America), as amended (the “Securities Act”).  All Payment Shares to be issued
under the terms of this Agreement shall be issued pursuant to an exemption from
the registration requirements of the Securities Act, under Section 4(a)(2) of
the Securities Act (and the rules and regulations promulgated
thereunder).  Certificates representing the Payment Shares to be issued
hereunder following release from the Escrow Fund shall bear a restrictive legend
in substantially the following form: The securities represented by this
certificate have not been registered under the Securities Act of 1933, as
amended, and may not be offered for sale, sold, or otherwise disposed of, except
in compliance with the registration provisions of such Act or pursuant to an
exemption from such registration provisions, the availability of which is to be
established to the satisfaction of the Company.

 
2.9
Escrow Arrangements

 
Concurrently with the execution and delivery of this Agreement, the Purchaser,
Greenberg Traurig LLP (the “Escrow Agent”), each Vendor, Wallace Doolin and BCH
will enter into an escrow agreement (the “Escrow Agreement”) in the form agreed
to prior to Closing, to be effective as of Closing. As promptly practicable
after the Closing, the Purchaser shall deposit the Payment Shares (the “Escrow
Fund”) with the Escrow Agent pursuant to the Escrow Agreement. The Escrow Fund
shall be withheld from the Vendors, Wallace Doolin and BCH as provided for
herein. The Escrow Fund shall constitute security solely for the indemnification
obligations of the Vendors under this Agreement, including but not limited to
section 2.7(b), and shall be held in and distributed in accordance with the
provisions of this Agreement and the Escrow Agreement. As promptly as
practicable after the date that is eighteen (18) months following the Closing
Date (the "Escrow Release Date"), the Escrow Agent shall promptly release to the
Vendors, Wallace Doolin and BCH (and in all cases subject to the provisions of
Article 5 of this Agreement and the Escrow Agreement) the Escrow Fund in
accordance with the Escrow Agreement, subject to any reduction resulting from
payments made or potentially to be made pursuant to claims for indemnification,
and obligations under section 2.7(b), made prior to the Escrow Release Date in
satisfaction of the Vendors’ indemnification obligations for Damages, as
described in Article 5 of this Agreement and obligations under section 2.7(b).
Any reduction to the Escrow Fund pursuant to claims for indemnification made
prior to the Escrow Release Date shall be in accordance with the Vendor
Allocation, subject to Section 5.14. Notwithstanding anything to the contrary
herein, no fraction of a Payment Share shall be released from the Escrow Fund
and all releases of Payment Shares shall be rounded down to the nearest whole
Escrow Share.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES
 
3.1
Representations and Warranties of the Active Shareholders

 
Each of the Active Shareholders represents and warrants to the Purchaser as set
out in this Section 3.1 and acknowledges that the Purchaser is relying on those
representations and warranties in entering into this Agreement and completing
the transactions contemplated by it.  No investigations made by or on behalf of
the Purchaser will have the effect of waiving, diminishing the scope of, or
otherwise affecting any representation or warranty made by the Active
Shareholders.
 
(1)
Incorporation and Qualification of the Corporation

 
The Corporation is a corporation amalgamated and existing under the laws of Nova
Scotia and has the corporate power and capacity to own, lease, use and operate
its property, carry on the Business as now being conducted by it and enter into
and perform its obligations under this Agreement.  The Corporation is
registered, licensed or otherwise qualified to carry on the Business and is in
good standing in Province of Nova Scotia, which are all of the jurisdictions in
which the nature of the Business or the property or assets owned or leased by
the Corporation makes that qualification necessary or where the Corporation owns
or leases any material properties or assets or conducts any material business.
 
 
-18-

--------------------------------------------------------------------------------

 

(2)
No Solvency or Reorganization Proceedings

 
No proceedings have been taken or authorized by any Active Shareholder, the
Corporation or by any other Person with respect to the bankruptcy, insolvency,
liquidation, dissolution or winding up of the Corporation or with respect to any
amalgamation, merger, consolidation, arrangement, receivership or reorganization
of, or relating to the Corporation nor, to the knowledge of any Active
Shareholder, have any such proceedings been threatened by any other Person.
 
(3)
Authorization of Sale

 
Each Active Shareholder hereby represents on their own behalf (and not on behalf
of any other Active Shareholder) that (i) such Active Shareholder has all
requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby; (ii) the execution and delivery
of this Agreement to which the Active Shareholder is a party, and the
consummation of the transactions contemplated hereby, have been duly authorized
by all requisite action on the part of such Active Shareholder; (iii) this
Agreement has been, duly and validly executed and delivered by such Active
Shareholder; (iv) this Agreement constitutes the legal, valid and binding
obligations upon such Active Shareholder, enforceable against that Active
Shareholder in accordance with its terms, subject to the usual exceptions as to
bankruptcy and the availability of equitable remedies.
 
(4)
Authorized and Issued Capital

 
The authorized capital of the Corporation consists of an unlimited number of
Common Shares, an unlimited number of Class A Preferred Shares, an unlimited
number of Class B Preferred Shares and 47,502 Class ISOP Preferred Shares, of
which the Purchased Shares (and no more) have been duly issued and are
outstanding as fully paid and non-assessable shares.  All of the Purchased
Shares have been issued in compliance with Applicable Laws, including securities
laws and the sale of the Purchased Shares, to the knowledge of the Active
Shareholders, to the Purchaser will be made in compliance with Applicable Laws.
 
(5)
Title to Purchased Shares

 
The Purchased Shares represent all of the issued and outstanding shares of the
Corporation, all of which are owned by the Vendors as the registered and
beneficial owners as set forth in Schedule 3.1(4).  The Purchased Shares are not
and are not deemed to be (and will not be and will not be deemed to be as of the
Closing), “taxable Canadian property” for the purposes of the Tax Act.
 
(6)
No Other Agreements or Options

 
Except for the Purchaser’s right in this Agreement, at Closing, no Person has
any written or oral agreement or option or any right or privilege capable of
becoming an agreement or option for (i) the purchase, subscription, allotment or
issuance of any unissued shares or other securities of the Corporation; or
(ii) other than in the ordinary course of business, the purchase or other
acquisition from the Corporation of any of its undertaking, property or assets.
Without limiting the foregoing, the Stock Option Plan has been duly terminated
and is of no further force or effect, and each option granted under the Stock
Option Plan has been duly exercised or duly cancelled.
 
 
-19-

--------------------------------------------------------------------------------

 

(7)
No Conflicts

 
Except the Consents described in Schedule 3.1(9) to the knowledge of the Active
Shareholders, the execution and delivery of and performance by the Vendors of
this Agreement do not and will not (with or without the giving of notice, the
lapse of time or the happening of any other event or condition):
 
(a)
result in the breach of, or conflict with, or allow any Person to exercise any
rights under, or cause the Corporation to be bound by any additional or more
onerous obligation under, any of the terms or provisions of:

 
 
(i)
the articles, by-laws or any resolutions of the board of directors or
shareholders of the Corporation; or

 
 
(ii)
any agreement, contract or commitment, written or oral, to which the Corporation
is a party, under which the Corporation has rights or obligations or by which
any of the property or assets of the Corporation may be affected;

 
(b)
result in the breach of, or cause the termination, amendment or revocation of,
any Consent or License held by the Corporation or necessary to the ownership of
the Purchased Shares or the operation of the Business;

 
(c)
result in the violation of any Applicable Law;

 
(d)
cause the Corporation to lose any rights to a government grant or tax credit or
refund; or

 
(e)
result in the creation of any Lien on the Purchased Shares or any of the
property or assets of the Corporation.

 
(8)
Required Regulatory Approvals

 
There is no requirement on the part of the Corporation to obtain any Regulatory
Approval or make any filing with or give notice to any Governmental Authority in
connection with the lawful completion of the transactions contemplated by this
Agreement or to maintain all rights and benefits of the Corporation under any
Contract, Order or License after Closing.
 
(9)
Required Consents

 
There is no requirement on the part of the Corporation to obtain any Consent in
connection with the lawful completion of the transactions contemplated by this
Agreement or to maintain all rights and benefits of the Corporation under any
Contract, Order or License after Closing, except for the Consents described in
Schedule 3.1(9).
 
(10)
Corporate Records

 
The minute books of the Corporation and other corporate records made available
to the Purchaser for review have been maintained in accordance with Applicable
Laws and include:
 
(a)
complete and accurate copies of the articles of the Corporation;

 
 
-20-

--------------------------------------------------------------------------------

 

(b)
complete and accurate copies of all by-laws of the Corporation, all of which
were duly enacted and are in full force and effect;

 
(c)
complete and accurate minutes of all meetings of the Corporation’s shareholders,
directors and committees of directors since incorporation, which meetings were
duly called and held;

 
(d)
complete and accurate copies of all resolutions in writing passed by the
Corporation’s shareholders, directors and committees of directors since
incorporation, which resolutions were duly passed; and

 
(e)
the share certificate book, securities register, register of transfers, register
of directors and register of officers of the Corporation, each of which is
complete, accurate and current.

 
All corporate proceedings and actions reflected in the minute books of the
Corporation have been conducted or taken in accordance with Applicable Laws, the
articles of the Corporation and all by-laws of the Corporation.  There are no
shareholders’ agreements or unanimous shareholders’ agreements governing the
affairs of the Corporation or the relationship, rights and duties of its
shareholders or directors nor are there any voting trusts, pooling arrangements
or other similar agreements with respect to the ownership or voting of any
shares of the Corporation.
 
(11)
Dividends and Distributions

 
Since December 31, 2014, the Corporation has not, directly or indirectly,
declared or paid any dividends or declared or made any other distribution or
return of capital in respect of any of its shares (or been deemed under the Tax
Act to have done so) and has not, directly or indirectly, redeemed, purchased or
otherwise acquired any of its outstanding shares or agreed to do so.
 
(12)
Intentionally Deleted

 
(13)
Business Carried on in Ordinary Course

 
Since December 31, 2014, the Corporation has carried on the Business in the
ordinary course, consistent with past practice.  Without limiting the generality
of the foregoing, since, December 31, 2014 the Corporation has not:
 
(a)
sold or otherwise disposed of any of its assets except for inventory sold in the
ordinary course of business;

 
(b)
incurred or assumed any obligation or liability of any nature whatsoever other
than current liabilities incurred in the ordinary course of business;

 
(c)
discharged any Lien or paid any secured or unsecured obligation or liability of
any nature whatsoever other than current liabilities incurred in the ordinary
course of business, or scheduled payments under Contracts;

 
(d)
created or permitted to exist any Lien on any of its assets other than a
Permitted Lien;

 
(e)
made any capital expenditure other than in the ordinary course of business;

 
(f)
suffered any extraordinary loss, whether or not covered by insurance;

 
 
-21-

--------------------------------------------------------------------------------

 

(g)
made any change to the method of billing customers or the credit terms made
available to customers;

 
(h)
made any change to any method of management, operation or accounting in respect
of the Business;

 
(i)
waived or cancelled any material rights or claims;

 
(j)
compromised or settled any Legal Proceeding pending against it, the Business or
any of its assets;

 
(k)
written off any accounts receivable other than in the ordinary course of
business;

 
(l)
hired or dismissed any Employees;

 
(m)
increased the rate of wages, salaries or bonuses of any Employees except as
required under the terms of any Contract;

 
(n)
increased the benefits to which Employees and former employees are entitled
under any Employee Benefit Plan or created any new Employee Benefit Plan;

 
(o)
entered into, modified, amended or terminated any Contract or waived or released
any rights under any Contract, other than in the ordinary course of business;

 
(p)
terminated, discontinued, closed or disposed of any plant, facility or business
operation; or

 
(q)
authorized, agreed or become bound to do any of the foregoing.

 
(14)
Compliance with Applicable Laws

 
The Corporation has conducted and is conducting the Business and operates and
maintains the properties and assets used in the Business in compliance with
Applicable Laws, the Corporation has not received any notice of any alleged
violation of any Applicable Law that has not been remedied or rectified and, to
the knowledge of any Active Shareholder, there are no facts that could give rise
to a notice of non-compliance by the Corporation with any Applicable Law.
 
(15)
Required Licenses

 
The Corporation possesses all Licenses required under Applicable Laws to conduct
the Business and to own, use and operate the properties and assets used in the
Business.  Schedule 3.1(15) is a complete and accurate list of all those
Licenses.  True and complete copies of all Licenses listed in Schedule 3.1(15)
have been made available to the Purchaser for inspection, those Licenses are
valid and subsisting and in good standing, there is no default under any of
them, and no proceeding is pending or threatened and no grounds exist to revoke
or amend any of them.  None of those Licenses contains any burdensome term,
provision, condition or limitation which has or could have an adverse effect on
the Corporation or the Business.
 
 
-22-

--------------------------------------------------------------------------------

 

(16)
No Material Adverse Change

 
Since December 31, 2014, there have been no changes in the Business or any of
the assets, operations, affairs, prospects or condition (financial or otherwise)
of the Corporation, in each case other than changes in the ordinary course of
the Business, which do not, individually or in the aggregate, constitute a
Material Adverse Change.
 
(17)
Books and Records

 
All Books and Records have been properly, fully and accurately kept in all
material respects and in accordance with Applicable Laws and contain full and
accurate records of all matters relating to the Business.  All financial
transactions relating to the Business have been accurately recorded in the
Accounting Records in accordance with generally accepted accounting
principles.  No Books and Records are in the possession or control of, recorded,
stored, maintained by, or otherwise dependent on, any other Person.
 
(18)
Financial Statements

 
The Financial Statements have been prepared in accordance with generally
accepted accounting principles (subject to usual year-end adjustments in the
case of the Interim Financial Statements) and present fully, fairly and
accurately:
 
(a)
the assets, liabilities and financial condition of the Corporation; and

 
(b)
the revenues, earnings and results of operations of the Corporation,

 
in each case as of the date and throughout the period indicated.  True, correct
and complete copies of the Audited Financial Statements and the Interim
Financial Statements are attached as Schedule 3.1(18).
 
(19)
Non-Arm’s Length Transactions

 
Except as disclosed in Schedule 3.1(19):
 
(a)
no Interested Person is indebted to the Corporation nor is the Corporation
indebted to any Interested Person;

 
(b)
the Corporation is not a party to any Contract with any Interested Person other
than Contracts of employment;

 
(c)
no Interested Person owns, directly or indirectly, in whole or in part, any
property that the Corporation uses in the operation of the Business;

 
(d)
no Interested Person has any cause of action or other claim against the
Corporation in connection with the Business, other than for accrued expense
reimbursements, vacation pay and benefits under the Employee Benefit Plans; and

 
(e)
since December 31, 2014 no payment has been made to any Interested Person, other
than in the ordinary course of business.

 
 
-23-

--------------------------------------------------------------------------------

 

(20)
No Liabilities

 
The Corporation has no liabilities of any nature whatsoever and no event has
occurred or circumstance exists which may give rise after Closing to any
liability of any nature whatsoever, except for, in either case:
 
(a)
liabilities related to the post-closing obligations of the Corporation that are
set out on Schedule 3.1.(20);

 
(b)
liabilities incurred in the ordinary course of business, which are set out on
Schedule 3.1.(20) and do not in the aggregate exceed $30,000 as at the Closing;
or

 
(c)
liabilities owing under the debt obligations of the Corporation to BDC Capital,
Inc. and Atlantic Canada Opportunities Agency, which liabilities are set out on
Schedule 3.1.(20).

 
(21)
Debt Instruments

 
Except as disclosed in Schedule 3.1(21), the Corporation is not a party to or
bound by or subject to any Debt Instrument or any agreement, contract or
commitment to create, assume or issue any Debt Instrument, and no Debt
Instrument or Lien which the Corporation is a party to or bound by or subject to
is dependent upon the Guarantee of or any security provided by any other
Person.  True and complete copies of all Contracts relating to the Debt
Instruments listed in Schedule 3.1(21), including any amendments to those
Contracts, have been made available to the Purchaser for inspection, those
Contracts are in full force and effect and in good standing with no amendments
except as disclosed in Schedule 3.1(21) and there are no outstanding defaults or
violations under any of those Contracts on the part of the Corporation or, to
the knowledge of any Active Shareholder, on the part of any other party to those
Contracts.  Except as disclosed in Schedule 3.1(21), there are no current or
pending negotiations with respect to the renewal, repudiation or amendment of
any of the Contracts listed in Schedule 3.1(21)
 
(22)
Government Assistance

 
Schedule 3.1(22) is a complete and accurate list of all agreements, loans and
other funding arrangements and assistance programs from any Governmental
Authority (“Government Assistance Programs”) which are outstanding in favour of
the Corporation. True and complete copies of all documents relating to the
Government Assistance Programs have been made available to the Purchaser for
inspection. The Corporation has performed all of its obligations under the
Government Assistance Programs, and no default on the part of the Corporation
exists under any Government Assistance Programs.
 
(23)
Guarantees

 
The Corporation has not given nor agreed to give, nor is it a party to or bound
by or subject to any Guarantee.
 
(24)
Banking Information and Powers of Attorney

 
Schedule 3.1(24) is a complete and accurate list of (i) the name and location
(including municipal address) of each bank, trust company or similar institution
in which the Corporation has an account or safe deposit box, the number or
designation of each such account and safe deposit box and the name of each
Person authorized to draw thereon or have access thereto; and (ii) the name of
each Person holding a power of attorney from the Corporation, if any, and a
summary of its terms.  True and complete copies of all powers of attorney listed
in Schedule 3.1(24) have been made available to the Purchaser for inspection.

 
-24-

--------------------------------------------------------------------------------

 

(25)
Title to the Assets

 
Except for any Licensed IP, any Leased Property and any leased personal property
that is the subject of any Equipment Lease, the Corporation is the sole
beneficial (and where its interests are registered, the sole registered) owner
of all the property and assets (whether real, personal or mixed and whether
tangible or intangible) used by it in connection with the Business or reflected
in the Books or Records as being owned by the Corporation, with good title
thereto, free and clear of all Liens other than Permitted Liens.
 
(26)
Sufficiency and Condition of Assets

 
The assets owned, licensed or leased by the Corporation constitute all of the
property and assets necessary to carry on the Business as it is currently
carried on, are free of material defects and include all proprietary rights,
Intellectual Property Rights and other property and assets, tangible and
intangible, used in connection with the Business.  All tangible assets used in
the Business are in good operating condition and in a state of good repair and
maintenance, except only for reasonable wear and tear.  All tangible assets used
in the Business, other than inventory, motor vehicles and equipment in transit,
are located on the Leased Property.
 
(27)
Leases and Leased Property

 
(a)
Schedule 3.1(27) is a complete and accurate list of all of the Leases.  True and
complete copies of all of the Leases, including any amendments to those Leases,
have been made available to the Purchaser for inspection.

 
(b)
The Leases are in full force and effect and in good standing with no amendments
except as disclosed in Schedule 3.1(27).  Except as disclosed in
Schedule 3.1(27), there are no current or pending negotiations with respect to
the renewal, surrender, repudiation or amendment of any of the Leases listed in
Schedule 3.1(27).

 
(c)
All payments required to be made by the Corporation under the Leases have been
paid, there are no outstanding defaults or violations under any of those Leases
on the part of the Corporation or, to the knowledge of any Active Shareholder,
on the part of any other party to any of those Leases, there are no disputes
between the Corporation and any other party to any of those Leases, and the
Corporation has not sublet, assigned, licensed or otherwise conveyed any rights
in the Leases or the Leased Property to any other Person.

 
(28)
Real Property Generally

 
(a)
The Corporation does not own or have any interest in, nor is the Corporation a
party to or bound by or subject to any option or other Contract respecting, any
real or immoveable property other than the Leased Property.

 
(b)
All of the plant, buildings, structures, erections, improvements, appurtenances
and fixtures (in this Subsection 3.1(28), “buildings and structures”) situated
on or forming part of the Leased Property are in good operating condition and in
a state of good maintenance and repair, are adequate and suitable for the
purposes for which they are currently being used and the Corporation has
adequate rights of ingress and egress to and from all of the buildings and
structures for the operation of the Business in the ordinary course.

 
 
-25-

--------------------------------------------------------------------------------

 

(c)
Except as disclosed in Schedule 3.1(28), none of the buildings and structures
situated on or forming part of the Leased Property, or the operation or
maintenance thereof, violates any restrictive covenant or any Applicable Law or
encroaches on any property owned by others.

 
(d)
The Leased Property and the current uses thereof by the Corporation comply in
all respects with Applicable Laws.

 
(e)
No alterations, repairs, improvements or other work have been ordered, directed
or requested in writing under any Applicable Law by any Person with respect to
the Leased Property or the buildings and structures or with respect to any of
the plumbing, heating, elevating, water, drainage or electrical systems,
fixtures or works, which alteration, repair, improvement or other work has not
been completed.

 
(f)
There is nothing owing by the Corporation in respect of the supply to or the use
by it of water, gas, electrical power or energy, steam or hot water, or other
utilities (except for current accounts the payment dates of which have not yet
passed).

 
(g)
No part of the Leased Property has been taken or expropriated by any Tribunal or
other body having power of expropriation, nor has any Legal Proceeding or notice
in respect of any such expropriation been commenced, given or threatened.

 
(29)
Equipment Leases

 
Schedule 3.1(29) is a complete and accurate list of all of the Equipment Leases.
True and complete copies of all Equipment Leases listed in Schedule 3.1(29),
including any amendments to those Equipment Leases, have been made available to
the Purchaser for inspection, those Equipment Leases are in full force and
effect and in good standing with no amendments except as disclosed in
Schedule 3.1(29), and there are no outstanding defaults or violations under any
of those Equipment Leases on the part of the Corporation or, to the knowledge of
any Active Shareholder, on the part of any other party to any of those Equipment
Leases.  Except as disclosed in Schedule 3.1(29), there are no current or
pending negotiations with respect to the renewal, repudiation or amendment of
any of the Equipment Leases listed in Schedule 3.1(29).  The entire interest of
the Corporation under each of the Equipment Leases is held by the Corporation
free and clear of all Liens other than Permitted Liens and all payments due
under the Equipment Leases have been duly and punctually paid.
 
(30)
Material Contracts

 
Except for the Contracts listed in Schedule 3.1(30) (the ”Material Contracts”),
the Corporation is not a party to or bound by:
 
(a)
any distributor, sales, advertising, agency or manufacturer’s representative
Contract;

 
(b)
any continuing Contract for the purchase of materials, supplies, equipment or
services involving more than $10,000 over the life of the Contract;

 
 
-26-

--------------------------------------------------------------------------------

 

(c)
any Debt Instrument or any currency exchange, interest rate, commodities or
other hedging arrangement or any leasing transaction of the type required to be
capitalized in accordance with generally acceptable accounting principles;

 
(d)
any Contract for capital expenditures in excess of $10,000;

 
(e)
any Contract under which the Corporation is a lessor of any machinery,
equipment, motor vehicles, office furniture, fixtures or other personal
property;

 
(f)
any confidentiality, secrecy or non-disclosure Contract (whether the Corporation
is a beneficiary or obligor thereunder) relating to any proprietary or
confidential information;

 
(g)
any non-competition, non-solicitation or similar Contract limiting the freedom
of the Corporation to compete in any line of business or any geographic area,
acquire or sell goods or services or establish the prices for its goods or
services;

 
(h)
any Contract that expires, or may expire if the same is not renewed or extended
at the option of any Person other than the Corporation, more than one (1) year
after the date of this Agreement;

 
(i)
any commitment for charitable contributions;

 
(j)
any material quotations, orders or tenders for Contracts which remain open for
acceptance;

 
(k)
any Contract entered into by the Corporation other than in the ordinary course
of business; or

 
(l)
any Contract that is material to the Business.

 
True and complete copies of all the Material Contracts listed in
Schedule 3.1(30), including any amendments to those Material Contracts, have
been made available to the Purchaser for inspection.  The Material Contracts
listed in Schedule 3.1(30) are in full force and effect and in good standing
with no amendments except as disclosed in Schedule 3.1(30) and there are no
outstanding defaults or violations under any of those Material Contracts on the
part of the Corporation or, to the knowledge of any Active Shareholder, on the
part of any other party to any of those Material Contracts.  Except as disclosed
in Schedule 3.1(30), there are no current or pending negotiations with respect
to the renewal, repudiation or amendment of any of the Material Contracts listed
in Schedule 3.1(30).  The Corporation has the capacity, including the necessary
personnel, equipment and supplies, to perform its obligations under the Material
Contracts.
 
(31)
Accounts Receivable

 
The accounts receivable due or accruing to the Corporation: (a) are reflected in
the Financial Statements and the Accounting Records, (b) arose in the ordinary
course of the Business, (c) are bona fide and, (d) subject to a reasonable
allowance for doubtful accounts that has been reflected in the Financial
Statements and Accounting Records in accordance with generally accepted
accounting principles, are collectible without defence, set-off or counterclaim.
 
 
-27-

--------------------------------------------------------------------------------

 

(32)
Intellectual and Industrial Property

 
(a)
Title to Company Owned Intellectual Property. All Company Owned Intellectual
Property is owned exclusively by the Corporation free and clear of all Liens,
other than Permitted Liens. The Corporation has the exclusive right to bring a
claim or suit against any other Person for infringement or misappropriation of
the Company Owned Intellectual Property. The Corporation has not transferred
ownership of, or agreed to transfer ownership of, or permitted any Person to,
retain, any exclusive rights, or joint ownership of, any Intellectual Property
Rights that are or were Company Owned Intellectual Property to any other Person
or permitted any rights of the Corporation that are or were material Company
Owned Intellectual Property to enter the public domain. There has not been and
there is no unauthorized use, unauthorized disclosure, infringement or
misappropriation of any Company Owned Intellectual Property by any other Person.

 
(b)
Company Registered IP. Schedule 3.1(32) lists a true and complete list of all
Registered IP owned or purported to be owned by, filed in the name of, or
licensed exclusively to, the Corporation (“Company Registered IP”), indicating
for each item the registration or application number and the applicable
jurisdiction. Each item of Company Registered IP is and at all times has been in
compliance with all Applicable Laws (including payment of filing, examination
and maintenance fees and proofs of use), is valid, subsisting and enforceable,
and there are no facts or circumstances that would render any Company Registered
IP invalid or unenforceable. No application for a Patent or a material
Copyright, mask work, or Trademark registration or any other type of material
Company Registered IP filed by or on behalf of the Corporation at any time
during the last five (5) years has been abandoned, allowed to lapse, or
rejected. The Corporation and its patent counsel have complied with their duty
of candor and disclosure and have made no material misrepresentations in the
filings submitted to the applicable Governmental Authority with respect to all
Patents included in the Company Registered IP. The Company has not engaged in
Patent or Copyright misuse or any fraud or inequitable conduct in connection
with any Company Registered IP. No Trademark owned, used, or applied for by the
Corporation conflicts or interferes with any Trademark owned, used, and applied
for by any other Person. No event or circumstance (including a failure to
exercise adequate quality controls and an assignment in gross without
accompanying goodwill) has occurred or exists that has resulted in, or could
reasonably be expected to result in, the abandonment of any material Trademark
owned, used, or applied for by the Corporation. All necessary maintenance and
renewal fees currently due in connection with Company Registered IP have been
made, and all necessary documents, recordations and certifications in connection
with such Company Registered IP have been filed, with the relevant patent,
copyright, trademark or other authorities in the applicable jurisdictions, as
the case may be, for the purpose of prosecuting and maintaining such Company
Registered IP. Except as set forth in Schedule 3.1(32), there are no actions
that are required to be taken by the Corporation within one hundred and eighty
(180) days of the Closing Date, including the payment of any registration,
maintenance or renewal fees or the filing of any documents, applications or
certificates, for the purposes of perfecting, maintaining, or renewing any
Company Registered IP.

 
(c)
Employees. All rights in, to and under all Intellectual Property Rights and
Technology created by the Corporation’s employees or founders for or on behalf
of the Corporation, if any (i) prior to the inception of the Corporation or (ii)
prior to their commencement of employment with the Corporation have been duly
and validly assigned to the Corporation and the Corporation has no reason to
believe that any such Person is unwilling to provide the Corporation with such
cooperation as may reasonably be required to complete and prosecute all
appropriate patent and copyright filings related thereto.

 
 
-28-

--------------------------------------------------------------------------------

 

(d)
Invention Assignment and Confidentiality Agreement. In each case in which the
Corporation has engaged any consultant, advisor, employee or independent
contractor to independently or jointly conceive, reduce to practice, create or
develop any Intellectual Property Rights or Technology for or on behalf of the
Corporation (each an “Author”), the Corporation has obtained written and
enforceable proprietary information and invention disclosure and Intellectual
Property Rights assignments from the Author in the form of the Corporation’s
standard form of employee proprietary information agreement containing any
assignment or license of Intellectual Property Rights (the “Employee Proprietary
Information Agreement”) or the Corporation’s standard form of professional
services, outsourced development, consulting, or independent contractor
agreements containing any assignment or license of Intellectual Property Rights
(the “Consultant Proprietary Information Agreement”), as applicable, copies of
which have been provided to the Purchaser. No Author has retained any ownership
rights in any Intellectual Property Rights or Technology developed by such
Author for the Corporation and the Corporation has obtained from such Authors a
waiver of all waivable non-assignable rights, including moral rights. The
Corporation has made available to Purchaser copies of all such forms currently
and historically used by the Corporation.  Schedule 3.1(32) accurately
identifies as of the date of this Agreement each Employee Proprietary
Information Agreement and Consultant Proprietary Information Agreement
containing any assignment or license of Intellectual Property Rights that
deviates in any material respect from the corresponding standard form agreement
made available to Purchaser.

 
(e)
No Violation. No current or former employee, consultant, advisor or independent
contractor of the Corporation: (i) is in violation of any material term or
covenant of any Contract relating to employment, invention disclosure, invention
assignment, non-disclosure or non-competition or any other Contract with any
other party by virtue of such employee’s, consultant’s, advisor’s or independent
contractor’s being employed by, or performing services for, the Corporation or
using Trade Secrets or proprietary information of others without permission; or
(ii) has developed any Technology for the Corporation that is subject to any
agreement under which such employee, consultant, advisor or independent
contractor has assigned or otherwise granted to any other Person any rights
(including Intellectual Property Rights) in or to such Technology.

 
(f)
Confidential Information. The Corporation has taken reasonable steps to protect
and preserve the confidentiality of all confidential or non-public information
of the Company or provided by any other Person to the Corporation (“Confidential
Information”). All current and former Employees and any other Person having
access to Confidential Information have executed and delivered to the
Corporation a written legally binding agreement sufficient to protect such
Confidential Information. The Corporation has implemented and maintains
reasonable and appropriate disaster recovery and security plans, procedures and
facilities and has taken other reasonable steps consistent with (or exceeding)
industry practices of companies offering similar services to safeguard the
Confidential Information, Personal Information and Customer Data, and
information technology systems utilized in the operation of the business of the
Corporation, from unauthorized or illegal access and use. There has been no
breach of security or unauthorized access by third parties to such information
technology systems utilized in the operation of the business of the Corporation
or the Confidential Information, Personal Information or Customer Data. The
Corporation has at all times complied with all requirements of each credit card
issuer and network or other payment system for which the Corporation processes
transactions or receives or stores cardholder or member information.

 
 
-29-

--------------------------------------------------------------------------------

 

(g)
Non-Infringement. The Corporation has not brought any action, suit or proceeding
against any other Person for infringement or misappropriation of any
Intellectual Property Rights. The Company Products, and the operation of the
business of the Corporation, including the design, development, manufacture,
coding, use, sale, provision, offer to sell and distribution of any Company
Products, has not and is not infringing, misappropriating or violating and will
not infringe, misappropriate or violate when conducted in substantially the same
manner by the Purchaser following the Closing, the Intellectual Property Rights
of any other Person, has not and does not violate any right of any Person
(including any right to privacy or publicity), or has not and does not
constitute unfair competition or trade practices under the any Applicable Laws.
No claim or action has been brought or asserted against the Corporation by, and
the Corporation has not received notice or any other overt threats, including
indemnification claims, from any other Person (nor does any Active Shareholder
have knowledge of any reasonable basis therefor), (i) challenging the
Intellectual Property Rights of the Corporation, (ii) inviting the Corporation
to license such other Person’s Intellectual Property Rights, or (iii) claiming
that any Company Product or the operation of the Corporation’s business,
infringes or misappropriates the Intellectual Property Rights of any other
Person, violates the rights of any other Person (including any right to privacy
or publicity), or constitutes unfair competition or trade practices under any
Applicable Laws (nor does any Active Shareholder have knowledge of any
reasonable basis therefor). There are no forbearances to sue, consents,
settlement agreements, judgments, orders or similar obligations, other than the
Company Intellectual Property Agreements set forth on Schedule 3.1(32), that do
or may: (x) restrict the rights of the Corporation to use, transfer, license or
enforce any of its Intellectual Property Rights, (y) restrict the conduct of the
business of, including any payments by or conditions on, the Corporation in
order to accommodate a third party’s Intellectual Property Rights, or (z) grant
any other Person any right with respect to any Company Owned Intellectual
Property, other than non-disclosure agreements, evaluation licenses and
non-exclusive end-user licenses or service agreements granted in the ordinary
course of business consistent with past practice.

 
(h)
Licenses; Agreements. Schedule 3.1(32) sets forth a complete and accurate list
of all Contracts under which the Corporation grants to any other Person any
rights under or with respect to any Company Owned Intellectual Property or
Company Product (each an “Outbound License Agreement”), other than
non-disclosure agreements, evaluation licenses and non-exclusive end-user
licenses or service agreements granted by the Corporation to the Corporation’s
customers in the ordinary course of business (collectively, “Ordinary Course
Out-Licenses”). Except for Outbound License Agreements set forth in Schedule
3.1(32) and Ordinary Course Out-Licenses, the Corporation has not granted any
options, licenses or agreements of any kind relating to any Company Owned
Intellectual Property or Company Products, including any covenant or other
provision that in any way limits or restricts the ability of the Corporation to
use, assert, enforce, or otherwise exploit any Company Owned Intellectual
Property or Company Products anywhere in the world. Schedule 3.1(32) sets forth
a complete and accurate list of all Contracts under which any other Person
grants to the Corporation any rights under or with respect to any Intellectual
Property Rights included in or used in (i) the development of Company Products,
or (ii) the operation of the Corporation’s business (each, an “Inbound License
Agreement”), other than licenses for commercially available “off-the-shelf”
software licensed to the Corporation in object code form (“Shrink-Wrap
Licenses”), licenses of Open Source Materials, non-disclosure agreements,
evaluation licenses and standard licenses granted to the Corporation that are
contained in the Corporation’s Ordinary Course Out-Licenses in the ordinary
course of business (collectively, “Ordinary Course In-Licenses”).

 
 
-30-

--------------------------------------------------------------------------------

 

(i)
Company Intellectual Property Agreements. All Company Intellectual Property
Agreements are in full force and effect. With respect to the Company
Intellectual Property Agreements:

 
 
(i)
The Corporation is not (and will not be as a result of the execution and
delivery or effectiveness of this Agreement), and, to the knowledge of the
Active Shareholders, all other parties are not, in breach of any Company
Intellectual Property Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the modification,
cancellation, termination, suspension of, or acceleration of any payments with
respect to any Company Intellectual Property Agreements, or give any
counterparty to any Company Intellectual Property Agreement the right to do any
of the foregoing; provided that the foregoing representations and warranties
shall not be deemed breached by the operation of any Contract either (A) to
which Purchaser or any of its Affiliates is a party prior to the Closing or (B)
that is entered into after the Closing.

 
 
(ii)
At the Closing, the Corporation will be permitted to exercise all of the
Corporation’s rights under the Company Intellectual Property Agreements to the
same extent the Corporation would have been able to had the transactions
contemplated by this Agreement not occurred and without the payment of any
additional amounts or consideration other than ongoing fees, royalties or
payments which the Corporation would otherwise be required to pay; provided that
the foregoing representations and warranties shall not be deemed breached by the
operation of any Contract either (A) to which Purchaser is a party prior to the
Closing or (B) that is entered into after the Closing.

 
 
(iii)
There are no disputes involving the Corporation or any contractors, consultants,
employees, founders, officers or directors of the Corporation regarding the
scope of any Company Intellectual Property Agreements, or performance under any
Company Intellectual Property Agreements including with respect to any payments
to be made or received by the Corporation thereunder.

 
 
(iv)
No Company Intellectual Property Agreement requires the Corporation to return or
refund any amounts paid to it, or grant any credit to any other Person, or pay
any liquidated damages or penalties in the event of any breach of any warranty
or any failure of the Corporation to perform under such Corporation Intellectual
Property Agreement.

 
 
(v)
No other Person that has licensed Intellectual Property Rights to the
Corporation has retained ownership of, or license rights under, any Intellectual
Property Rights in or to improvements or derivative works made by the
Corporation in such Third Party Intellectual Property.

 
(j)
No Conflict. Neither this Agreement nor the transactions contemplated by this
Agreement will result in, by the terms of such Contracts: (i) Purchaser or any
of its Affiliates granting to any other Person any right to or with respect to
any Intellectual Property Rights owned by, or licensed to Purchaser or any of
its Affiliates, or (ii) Purchaser or any of its Affiliates, being bound by or
subject to, any exclusivity obligations, non-compete or other restriction on the
operation or scope of their respective businesses.

 
(k)
Software; Source Code. The Corporation has not disclosed, delivered, licensed or
made available to any Person or agreed or obligated itself to disclose, deliver,
license or make available to any Person, or permitted the disclosure or delivery
to any escrow agent or other Person of, any Company Source Code, other than
disclosures to employees and consultants involved in the development of Company
Products under binding written agreements that prohibit use or

 
 
-31-

--------------------------------------------------------------------------------

 

disclosure except in the performance of services for the Corporation. No event
has occurred, and no circumstance or condition exists, that (with or without
notice or lapse of time, or both) will, or would reasonably be expected to,
result in the disclosure, delivery or license by the Corporation of any Company
Source Code, other than disclosures to employees and consultants involved in the
development of Company Products under binding written agreements that prohibit
use or disclosure except in the performance of services for the Corporation.
Without limiting the foregoing, neither the execution of this Agreement nor any
of the transactions contemplated by this Agreement will result in a release from
escrow or other delivery to any other Person of any Company Source Code;
provided that the foregoing representations and warranties shall not be deemed
breached by the operation of any Contract either (i) to which Purchaser or any
of its Affiliates is a party prior to the Closing or (ii) that is entered into
after the Closing. The software used by the Corporation in the provision of any
Company Product: (i) has sufficiently documented source code enabling a
reasonably skilled software developer to understand, modify, compile and
otherwise utilize the related technology; and (ii) does not contain any
disabling mechanisms or protection features which are designed to disrupt,
disable, harm or otherwise impede in any manner the operation of, or provide
unauthorized access to, a computer system or network or other device on which
Company Product software is stored or installed or damage or destroy any data or
file without the user’s consent. The Corporation has implemented procedures
consistent with standard industry practices to ensure that each Company Product
and any software included in the Company Owned Intellectual Property are free
from viruses, disabling or other malicious codes. The Company Products and the
software included in the Company Owned Intellectual Property do not contain any
errors or bugs that adversely affect, or may reasonably be expected to adversely
affect, the value, functionality or fitness for the intended purpose of such
Company Products or software included in the Company Owned Intellectual
Property. None of the software used in the provision of any Company Product
fails to comply with any applicable warranty or other contractual commitment
relating to the use, functionality or performance of such Company Product or any
product or system containing or used in conjunction with such Company Product.
 
(l)
Open Source Software.  Schedule 3.1(32) lists any licenses for Open Source
Materials pursuant to which any Company Products are made available by the
Corporation to any Person.  Schedule 3.1(32) lists all Open Source Materials
included in, combined with, or used in the delivery of, any Company Product or
other Company Owned Intellectual Property, as the case may be, and identifies
each relevant license for such Open Source Materials and describes the manner in
which such Open Source Materials were used (such description shall include
whether (and, if so, how) the Open Source Materials were modified and/or
distributed by the Corporation). With respect to Open Source Materials that are
or have been included in, combined with, or used by the Corporation in
connection with any Company Product, the Corporation has been and is in
compliance with the terms and conditions of all applicable licenses for the Open
Source Materials, including attribution and copyright notice requirements.
Except as set forth in Schedule 3.1(32), there are no Open Source Materials
included in, or distributed with, any Company Products or other Company Owned
Intellectual Property, which subject such Company Products or other Company
Owned Intellectual Property to the terms of the license agreement to which such
Open Source Materials are subject, including in such a way that creates, or
purports to create obligations for the Corporation with respect thereto or
grants, or purport to grants, to any other Person, any rights or immunities
thereunder (including using any Open Source Materials that require, as a
condition of use, modification and/or distribution of such Open Source Materials
that other software incorporated into, derived from or distributed with such
Open Source Materials be (A) disclosed or distributed in source code form, (B)
be licensed for the purpose of making derivative works, or (C) be
redistributable at no charge).

 
 
-32-

--------------------------------------------------------------------------------

 

(m)
Sufficiency. The Corporation owns or otherwise has the right to use all
Intellectual Property Rights and Technology used in or necessary for the conduct
of the business of the Corporation as currently conducted or as currently
proposed by the Corporation to be conducted, including the design, development,
manufacture, coding, license, sale, provision, maintenance and support, and use,
of all Company Products currently under development or in production. The
Company Owned Intellectual Property, together with the Third Party Intellectual
Property licensed pursuant to the Inbound License Agreements, Shrink-Wrap
Licenses and other Ordinary Course In-Licenses, constitutes all of the
Intellectual Property Rights and Technology used in or necessary for the conduct
of the business of the Company as currently conducted or as proposed by the
Corporation to be conducted.

 
(n)
Effect of Transaction. Neither the execution, delivery, or performance of this
Agreement nor the consummation of any of the transactions or agreements
contemplated by this Agreement will, with or without notice or the lapse of
time, by operation of any Contracts to which Corporation is a party, result in,
or give any other Person the right or option to cause or declare, (i) a loss of,
or Lien on, any Company Owned Intellectual Property; (ii) a breach of,
termination of, or acceleration or modification of any right or obligation under
any Company Intellectual Property Agreements; (iii) the grant, assignment, or
transfer to any other Person of any license or other right or interest under,
to, or in any Company Owned Intellectual Property; or (iv) a consent right that
could prevent the transfer of, or diminution of rights to use, any Customer Data
or any Personal Information.

 
(o)
Privacy and Data Security.  Schedule 3.1(32) identifies and describes each
distinct electronic or other database containing (in whole or in part) Personal
Information and Customer Data maintained by or for Corporation at any time, the
types of Personal Information and Customer Data in each such database, the means
by which the Personal Information and Customer Data was collected, and the
security policies that have been adopted and maintained with respect to each
such database. The Corporation has established privacy policies which are in
conformance with reputable industry practice and all Applicable Laws. At all
times since inception, the Corporation has provided accurate notice of its
privacy practices on all of its websites (and through client-side and web
interface products) and these notices have not contained any material omissions
of the Corporation’s privacy practices and have not been misleading, deceptive,
or in violation of Applicable Laws. The Corporation has complied with and is in
compliance with all Applicable Laws, all rules, policies, and requirements of
self-regulatory organizations, and its internal and external privacy policies,
and with any contractual obligations and consumer-facing statements on its Web
site and in any marketing or promotional materials relating to its use,
collection, retention, storage, disclosure, transfer, disposal, and other
processing of any Personal Information and Customer Data, and the execution,
delivery and performance of this Agreement will not result in a breach or
violation of any of the foregoing. The Corporation has obtained all consents
necessary from providers of Customer Data and Personal Information (a) to
collect and use such Customer Data and Personal Information in the conduct of
the Corporation’s business as currently conducted and as proposed by Corporation
to be conducted and (b) to transfer such Customer Data and Personal Information
to Purchaser. The Corporation has not received, and there has been no, complaint
to any Governmental Authority, or any audit, proceeding, investigation (formal
or informal), or claim against, the Corporation or any of its customers (in the
case of customers, to the extent relating to the Company Products) by any
private party or any Governmental Authority, regarding the collection, use,
retention, storage, transfer, disposal, disclosure or other processing of
Personal Information or Customer Data.

 
 
-33-

--------------------------------------------------------------------------------

 

(p)
Social Media Presence. Schedule 3.1(32) identifies and describes each distinct
social media presence maintained by or for the Corporation at any time, and the
passwords and other account management information with respect to each such
social media presence.

 
(33)
Inventories

 
The inventories of the Corporation consist solely of items of property of the
kind and quality regularly used or produced in the Business and are of market
value quality, are saleable or re-saleable (or useable) in the ordinary course
of business for the purpose for which they were intended and are at a level
consistent with the level of inventories that has been maintained in the
operation of the Business prior to the date of this Agreement in accordance with
normal business practice.
 
(34)
Investments

 
(a)
The Corporation has no subsidiary and does not own nor has it agreed to acquire,
directly or indirectly, any shares or securities convertible into shares in the
capital of any other body corporate or any equity or ownership interest in any
other business or Person.

 
(b)
The Corporation is not a partner, beneficiary, trustee, co-tenant, joint
venturer or otherwise a participant in any partnership, trust, joint venture,
co-tenancy or similar jointly owned business undertaking.

 
(c)
The Corporation is not subject to any obligation to provide funds to or to make
any investment in any business or Person by way of loan, capital contribution or
otherwise.

 
(35)
Customers and Suppliers

 
Schedule 3.1(35) contains a list of the major customers and suppliers of the
Business (being those customers and suppliers of the Corporation each accounting
for more than 5% of sales of or to the Corporation during the previous five (5)
years) together with, in each case, the amount paid or billed to or by those
customers and suppliers.  Except as disclosed in Schedule 3.1(35), there has
been no termination or modification of the relationship of the Corporation or
the terms of any Contract with any such customer or supplier, nor has the
Corporation received any communication of an intention to terminate or modify
the relationship of the Corporation or the terms of any Contract with any such
customer or supplier. Except as disclosed in Schedule 3.1(35), there are no
outstanding warranties, repair contracts or other maintenance obligations with
or to customers or other users of the products of the Corporation and the
Corporation is not required to provide any bonding or other financial security
arrangements in connection with any transactions with any of its customers or
suppliers, whether or not in the ordinary course of business.  The Corporation
has no Contract for sales of its products or services at prices involving
prospective losses.
 
(36)
Employees

 
(a)
Schedule 3.1(36) contains a list of the titles or positions of all Employees
with their date of hire and the location of their employment, whether they are
actively at work or not and, if not, the reason for the absence and expected
return to work date, a list of all written Contracts with Employees, a complete
and accurate summary of the terms of all oral Contracts with Employees and a
complete and accurate list of the remuneration of, and Employee Benefit Plans
applicable to, each Employee.  Schedule 3.1(36) also contains a list of all
persons receiving compensation for work or services provided to the Corporation
who are not Employees and particulars of their terms of engagement.

 
 
-34-

--------------------------------------------------------------------------------

 

(b)
Except as disclosed in Schedule 3.1(36), the Corporation is not a party to or
bound by or subject to any Collective Agreement, has not made any commitment to,
or conducted any negotiation or discussion with, any labour union or employee
association with respect to any future agreement or arrangement, is not required
to recognize any labour union or employee association representing its Employees
or any agent having bargaining rights for its Employees and, to the knowledge of
any Active Shareholder, there is no current attempt to organize, certify or
establish any labour union or employee association with respect to Employees nor
has there been any attempt to do so during the period of five (5) years
preceding the date of this Agreement.

 
(c)
None of the Active Shareholders has a reason to believe that any Employee would
terminate his or her employment as a result of or in anticipation of the
transactions contemplated by this Agreement.  General relations between the
Corporation and the Employees are good and there is no present, pending or, to
the knowledge of any Active Shareholder, threatened labour strike, dispute,
slowdown or work stoppage.

 
(d)
The Corporation has no Employee who cannot be dismissed on reasonable notice and
is not liable to any Employee or former employee for any damages under any
Applicable Law or any agreement or arrangement relating to any employee
benefits.

 
(e)
The Corporation has complied with all Applicable Laws and Orders applicable to
it relating to employment of the Employees, including those relating to wages,
hours of work, overtime and other employment standards, human rights, collective
bargaining, occupational health and safety, workers’ hazardous materials, pay
equity and workers’ compensation.  Except as disclosed in Schedule 3.1(36),
there are no outstanding claims, complaints or proceedings by any Employee or
former employees of the Corporation under any employment standards, human
rights, pay equity, occupational health and safety, workplace safety and
insurance or any other employment-related statute, and the Corporation has not
been advised nor has any knowledge that any such claims, complaints or
proceedings may be filed.

 
(37)
Employee Benefit Plans

 
(a)
Copies of each written Employee Benefit Plan, as amended to the date of this
Agreement, as well as summary descriptions of the Employee Benefit Plans
provided to Employees and former employees, the most recent actuarial reports,
annual information reports and investment reports and any Employee Benefit Plan
financial statements and statements of investment policies and procedures have
been provided to or made available to the Purchaser.  In the case of each
unwritten Employee Benefit Plan, a written description thereof that accurately
describes all material provisions of that Employee Benefit Plan, as amended to
the date of this Agreement, has been provided to or made available to the
Purchaser.  There have been no promised improvements, increases or changes to
the benefits provided under any Employee Benefit Plan.

 
(b)
The Corporation is not a party to or participant in any pension plan, registered
or unregistered, under which the Employees accrue pension benefits and under
which benefits are provided to former employees.

 
 
-35-

--------------------------------------------------------------------------------

 

(c)
Schedule 3.1(37) is a complete and accurate list and description of each
Employee Benefit Plan in which Employees and former employees of the Corporation
participate.

 
(d)
Each Employee Benefit Plan has been administered in compliance with Applicable
Laws.

 
(e)
Where Applicable Laws require an Employee Benefit Plan to be funded or insured,
each such Employee Benefit Plan is fully funded or fully insured on both an
on-going and solvency basis.

 
(f)
There is no investigation, examination, proceeding, action, suit or claim (other
than routine claims for benefits) pending or threatened involving any Employee
Benefit Plan, and no facts exist which presently or after notice or lapse of
time or both could reasonably be expected to give rise to any such
investigation, examination, proceeding, action, suit or claim (other than
routine claims for benefits).

 
(g)
No event has occurred regarding any Employee Benefit Plan which would entitle
any regulator to require the wind up or termination of any Employee Benefit
Plan, in whole or in part.

 
(h)
All employee data necessary to administer each Employee Benefit Plan is in the
possession or control of the Corporation, and is complete, correct and in a form
which is sufficient for the lawful administration of the Employee Benefit Plans.

 
(i)
None of the Employee Benefit Plans provides post-retirement benefits.

 
(j)
None of the Employee Benefit Plans requires or permits a retroactive increase in
premiums or payments, and the level of insurance reserves, if any, under any
insured or self-insured Employee Benefit Plan is reasonable and sufficient to
provide for all incurred but unreported claims.

 
(k)
Neither the execution of this Agreement nor the completion of any of the
transactions contemplated by this Agreement will:

 
 
(i)
result in any payment (including bonus, golden parachute, retirement, severance,
unemployment compensation, or other benefit or enhanced benefit) becoming
payable under any Employee Benefit Plan;

 
 
(ii)
increase any benefits otherwise payable under any Employee Benefit Plan;

 
 
(iii)
entitle any Employee to any job security or similar benefit or any enhanced
benefits; or

 
 
(iv)
result in the acceleration of the time of payment or vesting of any benefits
otherwise payable under any Employee Benefit Plan, or result in any Employee
Benefit Plan becoming terminable other than at the sole and unfettered
discretion of the Corporation.

 
(38)
Environmental Matters

 
(a)
Except as disclosed in Schedule 3.1(38), the Corporation has not used the Leased
Property or any real property previously owned, leased, occupied or used by the
Corporation, or permitted them to be used, to refine, treat, dispose, produce or
process Hazardous Substances, except in compliance with Environmental Laws and
Environmental Permits held by the Corporation.

 
 
-36-

--------------------------------------------------------------------------------

 

(b)
Except as disclosed in Schedule 3.1(38), neither the Corporation nor any other
Person responsible under Environmental Laws for acts of the Corporation (i) has
been convicted of an offence, fined or otherwise sentenced for non-compliance
with any Environmental Laws, (ii) has been investigated or subjected to any
Legal Proceeding for non-compliance with any Environmental Law, (iii) is or has
been subject to any Order or other sanction requiring investigation or
remediation of any real property, or (iv) has settled any Legal Proceeding for
non-compliance with any Environmental Law short of conviction in connection
therewith.

 
(c)
Except as disclosed in Schedule 3.1(38), the Corporation has not caused or
permitted the Release of any Hazardous Substance at, on or under the Leased
Property or any real property previously owned, leased, occupied or used by the
Corporation, or the Release of any Hazardous Substance off-site of the Leased
Property or any real property previously owned, leased, occupied or used by the
Corporation, except in compliance with Environmental Laws and with Environmental
Permits held by the Corporation.  No part of the Leased Property has ever been
used by the Corporation or, to the knowledge of any Active Shareholder, by any
other Person as a waste disposal site or landfill.  All Hazardous Substances and
all other wastes used by the Corporation in or resulting from the Business have
been disposed of and stored in compliance with Environmental Laws and
Environmental Permits held by the Corporation and have not been disposed of by
the Corporation outside of Canada.

 
(d)
Except as disclosed in Schedule 3.1(38), the Corporation has not received any
notice and, to the knowledge of any Active Shareholder, there are no facts that
could give rise to any notice, that the Corporation is potentially responsible
for any remedial or other corrective action or any work, repairs, construction
or capital expenditures to be made under any Environmental Law with respect to
the Business (including any real property previously owned, leased or used by
the Corporation).

 
(e)
The Purchaser has been provided with true and correct copies of all analyses and
monitoring data for soil, groundwater and surface water, air, noise and all
other reports pertaining to any environmental assessments or audits relating to
the Business (including any real property previously owned, leased, occupied or
used by the Corporation) that were obtained by, or are or with reasonable
efforts could be in the possession or control of, any Active Shareholder or the
Corporation.

 
(f)
Except as disclosed in Schedule 3.1(38), no underground or above-ground storage
tanks are or have been located on any Leased Property or real property
previously owned, leased, occupied or used by the Corporation.

 
(g)
Except as disclosed in Schedule 3.1(38), no building, structure, equipment or
improvement owned, leased, occupied, or used by the Corporation contains any
friable asbestos, urea formaldehyde foam insulation, radioactive substances or
polychlorinated biphenyls.

 
(h)
To the knowledge of any Active Shareholder, there is no Hazardous Substance
originating from any adjoining or neighboring properties which has, or is
suspected to be, migrating into or under the Leased Property or otherwise
affecting the Business.

 
 
-37-

--------------------------------------------------------------------------------

 

(39)
Insurance

 
(a)
The Corporation maintains fire (with extended risk and casualty coverage),
liability, business interruption, use and occupancy and other forms of insurance
with reputable and sound insurers covering all of its property and assets and
protecting the Business in such amounts and against such losses and claims as
are generally maintained for comparable businesses and
properties.  Schedule 3.1(39) contains a complete and accurate list and
description of all insurance policies currently maintained by the Corporation,
including a brief description of  the type of insurance, the name of the
insurer, policy number, coverage limits, expiration date and annual premiums,
true and complete copies of which have been made available to the Purchaser for
inspection.  Each of those insurance policies is valid and subsisting and in
good standing and there is no default under any of them.

 
(b)
Schedule 3.1(39) contains a complete and accurate list and description of all
pending claims under any of the Corporation’s insurance policies and identifies
the most recent inspection reports, if any, received by the Corporation from
insurance underwriters as to the condition or insurance value of the insured
property and assets, true and complete copies of which have been made available
to the Purchaser for inspection.  The Corporation has not failed to give any
notice or present any claim under any of those insurance policies in due and
timely fashion.  There are no circumstances which might entitle the Corporation
to make a claim under any of the insurance policies listed in Schedule 3.1(39)
or which might be required under any of those insurance policies to be notified
to the insurers and no claim under any of those insurance policies has been made
by the Corporation since December 31, 2014.

 
(c)
None of the insurance policies listed in Schedule 3.1(39) is subject to any
special or unusual terms or restrictions or provides for a premium in excess of
the stipulated or normal rate.  No notice of cancellation or non-renewal with
respect to, nor disallowance of any claim under, any of those insurance
policies, has been received by the Corporation.  There are no circumstances or
occurrences which would or might form the basis of a material increase in
premiums for the current insurance coverage maintained by the Corporation.

 
(40)
Legal Proceedings

 
(a)
There is no Legal Proceeding (whether or not purportedly on behalf of the
Corporation) in progress, pending or, to the knowledge of any Active
Shareholder, threatened against or affecting the Corporation before or by any
Tribunal.  There is no Order outstanding against or affecting the Corporation.

 
(41)
Tax Matters

 
(a)
Taxes and Tax Returns

 
The Corporation has duly filed in the prescribed manner and within the
prescribed time all Tax Returns required to be filed by it and such Tax Returns
are correct and complete and the Corporation has made complete and accurate
disclosure in those Tax Returns and in all materials accompanying those Tax
Returns, except in respect of a particular Tax Return to the extent that it may
have been modified in a subsequent Tax Return.  The Corporation has paid all
Taxes due and payable, including all Taxes shown on those Tax Returns as being
due and payable and all Taxes payable under any assessment or reassessment.
 
(b)
Liabilities for Taxes

 
The Financial Statements fully reflect accrued liabilities for all Taxes which
are not yet due and payable and for which Tax Returns are not yet required to be
filed.  No examination of any Tax Return of the Corporation by a Governmental
Authority is currently in progress.  There is no Legal Proceeding, assessment,
reassessment or request for information outstanding or, to the knowledge of any
Active Shareholder, threatened against the Corporation with respect to Taxes or
any matters under discussion with any Governmental Authority relating to Taxes.
 
 
-38-

--------------------------------------------------------------------------------

 

(c)
Waivers

 
There are no agreements, waivers or other arrangements providing for an
extension of time with respect to any assessment or reassessment of Tax, the
filing of any Tax Return or the payment of any Tax by the Corporation.  The
Corporation has received Notices of Assessment for all taxation years up to the
2014 taxation year.  Only the taxation years subsequent to 2014 remain open for
the reassessment of Tax.
 
(d)
Withholding and Instalments

 
The Corporation has withheld from each payment made by it the amount of all
Taxes and other deductions required under any applicable Tax Legislation to be
withheld therefrom and has remitted all those amounts withheld and paid all
instalments of Taxes due and payable before the date of this Agreement to the
relevant Governmental Authority within the time prescribed under any applicable
Tax Legislation.
 
(e)
GST/HST and Sales Tax Matters

 
The Corporation has complied with all registration, reporting, collection and
remittance requirements in respect of all federal and provincial Tax Legislation
in respect of sales tax, including the Excise Tax Act (Canada).  The Purchaser
has been provided with true and complete copies of all invoices, purchase
orders, and all those other documents as are necessary to report any claim for
input tax credits or refunds claimed or to be claimed under the Excise Tax Act
(Canada).
 
(f)
Documents Provided

 
The Purchaser has been provided with true and complete copies of all Tax Returns
for all financial periods for which the relevant limitation period in any Tax
Legislation has not expired, all elections, designations, undertakings, notices
of determination of loss, and schedules of the Corporation relating thereto,
together with all communications relating thereto from any Governmental
Authority under that Tax Legislation, and the response, if any, of the
Corporation to that communication.  The Purchaser has been provided with true
and complete copies of all Contracts, minutes, and any other documents relating
to any transaction with any Person who does not deal at arm’s-length (within the
meaning of the Tax Act) with the Corporation, which has occurred in any taxation
year that remains open for reassessment as indicated above in paragraph (c) of
this Subsection (41).
 
(g)
Outstanding Amounts and Reserves

 
There are no circumstances existing which could result in the application of
either sections 78 to 80.04 of the Tax Act or any equivalent provincial Tax
Legislation to the Corporation and give rise to an adjustment for Tax purposes.
 
(h)
Other Representations and Warranties

 
The Corporation has made or obtained records or documents that satisfy the
requirements of paragraphs 247(4)(a) to (c) of the Tax Act and any equivalent
provincial Tax Legislation for all transactions between the Corporation and any
non resident of Canada (for purposes of the Tax Act) with whom the Corporation
was not dealing at arm’s length (for purposes of the Tax Act) during a taxation
year commencing after 1998 and ending on or before the Closing Date. The
Corporation has not acquired property or services from or disposed of property
or provided services to, a Person with whom it does not deal at arm’s length
(for purposes of the Tax Act) for an amount that is other than the fair market
value of such property or services, and has not been deemed to have done so for
purposes of any Tax Legislation.
 
 
-39-

--------------------------------------------------------------------------------

 

(42)
Compliance with Trade Laws

 
(a)
The Active Shareholders are aware of Applicable Laws pertaining to trade,
including import and export controls, customs laws, international trade laws,
economic sanctions, and anti-corruption or anti-bribery laws (collectively,
“Trade Laws”).  The Corporation is in compliance with Trade Laws and none of the
Corporation’s past acts or omissions would subject the Purchaser or any of its
Affiliates to any liability or loss.

 
(b)
The Corporation is not under investigation or being audited under any Trade Law
nor, to the knowledge of any Active Shareholder, is any investigation or audit
of the Corporation pending or threatened.  During the last five (5) years, the
Corporation has not received any written or oral communication from any
Governmental Authority or other Person alleging non-compliance by the
Corporation with any Trade Law or asserting an obligation on the Corporation to
undertake or bear the costs of any remedial action under any Trade Law.

 
(c)
All sales or transfers of goods, technologies or services by the Corporation
have been made in accordance with Trade Laws, and all products supplied by the
Corporation have been marked, labeled and transported in accordance with Trade
Laws.

 
(d)
All goods imported, exported or re-exported by the Corporation have been
reported and accounted to the Canada Border Services Agency (“CBSA”) and its
predecessors, to the extent and in the manner required under Trade Laws, and all
goods imported by the Corporation were admissible into Canada at their time of
import.

 
(e)
None of the Corporation or its employees, agents, independent contractors,
directors or officers has at any time, directly or indirectly, engaged in the
negotiation, sale, purchase, import, export, re-export, financing, supply,
examination, possession or transfer of goods, technologies or services, or other
dealings, contrary to:

 
 
(i)
any applicable Canadian or international economic sanctions legislation,
including the Special Economic Measures Act (Canada) or the United Nations Act
(Canada), or

 
 
(ii)
any applicable Canadian or international import or export control legislation,
including the Export and Import Permits Act (Canada) or the Defence Production
Act (Canada).

 
(f)
None of the Corporation or its employees, agents, independent contractors,
directors or officers has contravened subsection 3(1) of the Corruption of
Foreign Officials Act (Canada) or the anti-bribery provisions of the Foreign
Corrupt Practices Act (United States).

 
(g)
The Corporation has, at all times, kept Books and Records that accurately and
completely reflect its transactions, assets and activities that are subject to
Trade Laws and contain accurate and complete information about the Corporation’s
compliance with Trade Laws.

 
 
-40-

--------------------------------------------------------------------------------

 

(43)
No Broker

 
Excepting only BCH, the Corporation has not retained any other Person to act on
its behalf or on behalf of any of the Vendors in such a manner as to give rise
to any valid claim for a brokerage commission, finder’s fee or other like
payment against the Purchaser or the Corporation.
 
(44)
Securities Laws

 
The Corporation is not a “reporting issuer” as defined under Multilateral
Instrument 62-104. There is no published market for the securities in the
capital of the Corporation. The number of security holders of the Corporation is
not more than 50, exclusive of holders who (a) are in the employment of the
Corporation or an Affiliate of the Corporation, or (b) were formerly in the
employment of the Corporation or in the employment of an entity that was an
Affiliate of the Corporation at the time of that employment, and who while in
that employment were, and have continued after that employment to be, security
holders of the Corporation.
 
(45)
Full Disclosure

 
The representations and warranties of the Active Shareholders contained in this
Agreement and in any other document delivered under this Agreement, to the
Active Shareholders knowledge, are true and correct and do not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained in those representations and warranties not
misleading to a prospective purchaser of the Purchased Shares.  Except for
matters disclosed in this Agreement, none of the Active Shareholders have any
knowledge of any facts which, if known to the Purchaser, might reasonably be
expected to materially diminish the Purchaser’s evaluation of the value of the
Purchased Shares or might reasonably be expected to deter the Purchaser from
completing the transactions contemplated hereby.
 
3.2
Representations and Warranties of the Vendors

 
Each Vendor for and on its own behalf, severally represents and warrants to the
Purchaser as set out in this Section 3.2 and acknowledges that the Purchaser is
relying on those representations and warranties in entering into this Agreement
and completing the transactions contemplated by it. No investigations made by or
on behalf of the Purchaser will have the effect of waiving, diminishing the
scope of, or otherwise affecting any representation or warranty made by the
Vendors.
 
(1)
No Solvency or Reorganization Proceedings

 
No proceedings have been taken or authorized by any Vendor, the Corporation or
by any other Person with respect to the bankruptcy, insolvency, liquidation,
dissolution or winding up of the Corporation or with respect to any
amalgamation, merger, consolidation, arrangement, receivership or reorganization
of, or relating to the Corporation nor, to the knowledge of any Vendor, have any
such proceedings been threatened by any other Person.
 
(2)
Authorization of Sale

 
The Vendor has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement to which the Vendor is a party, and the
consummation of the transactions contemplated hereby, have been duly authorized
by all requisite action on the part of the Vendor. This Agreement has been, duly
and validly executed and delivered by the Vendor and, this Agreement constitutes
the legal, valid and binding obligations of the Vendor, enforceable against the
Vendor in accordance with its terms, subject to the usual exceptions as to
bankruptcy and the availability of equitable remedies.
 
 
-41-

--------------------------------------------------------------------------------

 

(3)
Title to Purchased Shares

 
The Vendor holds, good and valid title to the Purchased Shares set out in
Schedule 3.1(4), free and clear of all Liens other than those restrictions on
transfer, if any, stated in the articles of the Corporation. On Closing, the
Purchaser will acquire good and valid title to the Vendor’s Purchased Shares,
free and clear of all Liens other than those restrictions on transfer, if any,
stated in the articles of the Corporation. The Vendor’s Purchased Shares are not
and are not deemed to be (and will not be and will not be deemed to be as of the
Closing), “taxable Canadian property” for the purposes of the Tax Act. All of
the Purchased Shares held by the Vendor have been issued in compliance with
Applicable Laws, including securities laws, and the sale of the Purchased Shares
by the Vendor to the Purchaser will be made in compliance with Applicable Laws.
 
(4)
No Other Agreements or Options

 
Except for the Purchaser’s right in this Agreement, no Person has any written or
oral agreement or option or any right or privilege capable of becoming an
agreement or option for the purchase or other acquisition from the Vendor of any
of the Vendor’s Purchased Shares.
 
(5)
No Conflicts

 
Except the Consents described in Schedule 3.1.(9), the execution and delivery of
and performance by the Vendor of this Agreement does not and will not (with or
without the giving of notice, the lapse of time or the happening of any other
event or condition):
 
(a)
result in the breach of, or conflict with, or allow any Person to exercise any
rights under, or cause the Vendor to be bound by any additional or more onerous
obligation under, any of the terms or provisions of:

 
 
(i)
the articles, by-laws or any resolutions of the board of directors or
shareholders of a corporate Vendor; or

 
 
(ii)
any agreement, contract or commitment, written or oral, to which the Vendor is a
party, under which the Vendor has rights or obligations or by which any of the
property or assets of the Vendor or Corporation may be affected;

 
(b)
result in the breach of, or cause the termination, amendment or revocation of,
any Consent or License held by the Vendor or necessary to the ownership of the
Purchased Shares;

 
(c)
result in the violation of any Applicable Law; or

 
(d)
result in the creation of any Lien on the Vendor’s Purchased Shares.

 
(6)
Required Regulatory Approvals

 
There is no requirement on the part of the Vendor to obtain any Regulatory
Approval or make any filing with or give notice to any Governmental Authority in
connection with the lawful completion of the transactions contemplated by this
Agreement or to maintain all rights and benefits of the Corporation under any
Contract, Order or License after Closing.
 
 
-42-

--------------------------------------------------------------------------------

 

(7)
Required Consents

 
There is no requirement on the part of the Vendor to obtain any Consent in
connection with the lawful completion of the transactions contemplated by this
Agreement, except for the Consents described in Schedule 3.1(9).
 
(8)
Residence of Vendor

 
Other than Willerby, none of the Vendors is a “non-resident” of Canada within
the meaning of the Tax Act.
 
(9)
Legal Proceedings

 
There is no Legal Proceeding in progress, pending, or threatened, against or
affecting the Vendor, affecting adversely the ability of the Vendor to enter
into this Agreement or perform its obligations under this Agreement, or
affecting the title of the Vendor to any of the Vendor’s Purchased Shares, at
law or in equity or before or by any Tribunal and there are no grounds on which
any such Legal Proceeding might be commenced with any reasonable likelihood of
success nor is there any Order outstanding against or affecting the Vendor
which, in any such case, affects adversely or might affect adversely the ability
of the Vendor to enter into this Agreement or to perform its obligations under
this Agreement.
 
(10)
No Broker

 
The Vendor has carried on all negotiations relating to this Agreement and the
transactions contemplated by this Agreement without intervention on its behalf
of any other party in such a manner as to give rise to any valid claim for a
brokerage commission, finder’s fee or other like payment against the Purchaser
or the Corporation.


(11)
Full Disclosure

 
The representations and warranties of the Vendor contained in this Agreement and
in any other document delivered under this Agreement are true and correct and do
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained in those representations and
warranties not misleading to a prospective purchaser of the Purchased Shares.
Except for matters disclosed in this Agreement, the Vendor has no knowledge of
any facts which, if known to the Purchaser, might reasonably be expected to
materially diminish the Purchaser’s evaluation of the value of the Purchased
Shares or might reasonably be expected to deter the Purchaser from completing
the transactions contemplated hereby.
 
3.3
Representations and Warranties of the Purchaser

 
The Purchaser represents and warrants to the Vendors as set out in this
Section 3.3 and acknowledges that the Vendors are relying on those
representations and warranties in entering into this Agreement and completing
the transactions contemplated by it.

 
-43-

--------------------------------------------------------------------------------

 

(1)
Incorporation and Qualification of the Purchaser

 
The Purchaser is a corporation incorporated and existing under the laws of the
State of Nevada and has the corporate power and capacity to purchase the
Purchased Shares from the Vendors and to enter into and perform its obligations
under this Agreement.
 
(2)
Authorization of Purchase by Purchaser

 
The execution and delivery of, and performance by the Purchaser of, this
Agreement and the completion of the transactions contemplated by it has been
duly authorized by all necessary corporate action on behalf of the Purchaser.
 
(3)
Validity of Agreement

 
This Agreement has been or will be duly executed and delivered by the Purchaser
and is a legal, valid and binding obligation of the Purchaser, enforceable
against it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency and other laws affecting the rights of creditors
generally and except that equitable remedies may be granted only in the
discretion of a court of competent jurisdiction.
 
(4)
No Conflicts

 
The execution and delivery of and performance by the Purchaser of this Agreement
does not and will not (with or without the giving of notice, the lapse of time
or the happening of any other event or condition):
 
(a)
result in the breach of, or conflict with, or allow any Person to exercise any
rights under, or cause the Purchaser to be bound by any additional or more
onerous obligation under, any of the terms or provisions of:

 
 
(i)
the articles, by-laws or any resolutions of the board of directors or
shareholders of the Purchaser; or

 
 
(ii)
any agreement, contract or commitment, written or oral, to which the Purchaser
is a party or under which it has rights or obligations; or

 
(b)
result in the violation of any Applicable Law.

 
(5)
Required Regulatory Approvals

 
There is no requirement on the part of the Purchaser to obtain any Regulatory
Approval or make any filing with or give notice to any Governmental Authority in
connection with the lawful completion of the transactions contemplated by this
Agreement, except for the filings, notifications and Regulatory Approvals
described in Schedule 3.3(5).
 
(6)
No Broker

 
The Purchaser has carried on all negotiations relating to this Agreement and the
transactions contemplated by this Agreement without intervention on its behalf
of any other party in such a manner as to give rise to any valid claim for a
brokerage commission, finder’s fee or other like payment against the Vendors.

 
-44-

--------------------------------------------------------------------------------

 

ARTICLE 4
 
COVENANTS OF THE PARTIES
 
Each Party hereby covenants as set out in this Article 4.
 
4.1
Covenants of the Parties

 
Each Party hereby covenants as set out in this Section 4.1.
 
(1)
Confidentiality

 
(a)
For a period of five (5) years from the Closing Date, each Party shall keep
confidential the terms and conditions of this Agreement and the Confidential
Information and Trade Secrets, and any other confidential, personal or
proprietary information (including Personal Information) and any financial or
business documents or information (collectively, the “Information”) received by
it from any other Party or the Corporation, and the receiving Party shall not
disclose any Information to any third party, it being understood that the
Purchaser may disclose Information to its advisors.  A Party will not be liable
for disclosure of any Information contemplated by this Agreement if:

 
 
(i)
the Information becomes generally known in the industry to which the Business is
related or to the public generally other than through a breach of this
Agreement;

 
 
(ii)
the Information is lawfully obtained from a third party without breach of this
Agreement by that Party as long as that Party is able to produce documentation
or other evidence sufficient to establish that third party as the source of the
Information;

 
 
(iii)
in the case of the Purchaser only, the Information was known to the Purchaser
prior to its disclosure by the Vendors or the Corporation;

 
 
(iv)
subject to clause 4.1(1)(b), the Information is required to be disclosed under
Applicable Laws;

 
 
(v)
in respect of Information that is not Personal Information, the disclosing Party
provided its prior written consent to the disclosure of that Information; or

 
 
(vi)
in respect of Information that is Personal Information, the individual(s) to
whom that Personal Information pertains consented to the disclosure of that
Personal Information.

 
(b)
If a Party or any of its Representatives is requested or required by Applicable
Laws to disclose any Information, that Party shall, without unreasonable delay,
notify the other Parties of the request or requirement before any disclosure is
made and provide the other Parties with a reasonable opportunity to seek an
appropriate protective order.

 
4.2
Investment Representations

 
Each of the Vendors covenants, represents and warrants to the Purchaser for and
on its own behalf only, as follows and acknowledges that the Purchaser is
relying on such covenants, representations and warranties in entering into this
Agreement and completing the transactions contemplated by it:

 
-45-

--------------------------------------------------------------------------------

 

(a)
Each Vendor acknowledges that it has accessed and reviewed the Purchaser’s
definitive prospectus dated September 10, 2015 filed with the SEC on September
15, 2015 and all reports and registartion statement filed by the Purchaser with
the SEC subsequent thereto (“Securities Filings”).  Each Vendor acknowledges
that the offer and sale of the Payment Shares is being made only by means of
this Agreement and understands that the Purchaser has not authorized the use of,
and each Vendor confirms that it is not relying upon, any other information,
written or oral, other than material contained in this Agreement or the
Securities Filings. Each Vendor is aware that the purchase of the Payment Shares
involves a high degree of risk and that he/she/it may sustain, and has the
financial ability to sustain, the loss of its entire investment in the Payment
Shares.

 
(b)
Each Vendor represents to the Purchaser that it is either (i) an Accredited
Investor or (ii) in the event that such Vendor is not an Accredited Investor,
such Vendor hereby represents that such Vendor either alone or with such
Vendor’s Vendor Representative(s) has such knowledge and experience in financial
and business matters that such Vendor is capable of evaluating the merits and
risks of the prospective investment in the Payment Shares.  

 
(c)
Each Vendor is acquiring the Payment Shares pursuant to this Agreement for its
own account, for investment and not with a view to the sale or distribution
thereof, and has not granted any other Person any interest or participation in
or right or option to purchase all or any portion of the Payment Shares.  Each
Vendor is aware that the Payment Shares are restricted securities within the
meaning of Rule 144 under the Securities Act, and may not be sold or otherwise
transferred other than pursuant to an effective registration statement or an
exemption from registration; and understands and agrees that the certificates
for the Payment Shares shall bear the legend set forth in Section 2.8(b) herein.

 
(d)
Each Vendor is not acquiring the Payment Shares as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising.

 
(e)
Each Vendor represents and warrants that the address set forth on Schedule 2.8
to this Agreement is its true and correct address, and understands that the
Purchaser will rely on this representation in making filings under applicable
securities laws.

 
4.3
Shareholders’ Representative

 
In order to administer efficiently the determination of certain matters under
this Agreement, each Vendor hereby irrevocably authorizing Shareholders’
Representative to act as each such Vendor's agent and representative with
respect to all matters relating to this Agreement. Without limiting the
generality of the foregoing, Shareholders’ Representative shall have full power
and authority to make all decisions and take all actions relating to Vendors'
respective rights, obligations and remedies under this Agreement including to
receive and make payments, to receive and send notices (including notices of
termination), to receive and deliver documents, to exercise, enforce or waive
rights or conditions, to give releases and discharges, to seek indemnification
on behalf of Vendors and to defend against indemnification claims of Purchaser.
All decisions and actions taken by Shareholders’ Representative shall be binding
upon all Vendors, and no Vendor shall have the right to object, dissent, and
protest or otherwise contest the same. Purchaser shall be entitled to deal only
with Shareholders’ Representative in respect of all matters arising under this
Agreement and including to receive and make payments, to receive and send
notices, to

 
-46-

--------------------------------------------------------------------------------

 

receive and deliver documents, to exercise, enforce or waive rights or
conditions, to give releases and discharges, to seek indemnification against
Vendors or any one of them and to defend against indemnification claims of
Vendors. All references in this Agreement to decisions and actions to be taken
by Vendors or any one of them shall be deemed taken by Vendors or the relevant
one of them if such decisions or actions are taken by Shareholders’
Representative. All references in this Agreement to decisions and actions to be
taken by Purchaser and directed to Vendors or any one of them shall be deemed
directed to Vendors or the relevant one of them if such decisions or actions are
directed by Purchaser to Shareholders’ Representative. In no event shall
Purchaser be held responsible or liable for the application or allocation of any
monies paid to Shareholders’ Representative by Purchaser, and Purchaser shall be
entitled to rely upon any notice provided to Purchaser by Shareholders’
Representative or action taken by Shareholders’ Representative acting within the
scope of his authority. Notwithstanding the foregoing, no payment, notice,
receipt or delivery of documents, exercise, enforcement or waiver of rights or
conditions, indemnification claim or indemnification or a principal defense
shall be ineffective by reason only of it having been made or given to or by a
Vendor directly if each of Purchaser and such Vendor consent by virtue of not
objecting to such dealings without the intermediary of Shareholders’
Representative.  Each of the Vendors shall pay the Shareholders’ Representative
reasonable compensation as agreed to from time to time for acting as the
Shareholders’ Representative.  For further clarification, it is confirmed the
Shareholders Representative shall be seeking no compensation for acting as the
Shareholders’ Representative from the Closing Date to March 1, 2016.  Each of
the Vendors shall indemnify the Shareholders’ Representative from all expenses
and costs incurred in his capacity acting as the Shareholders Representative.
 
4.4
Post-Closing Covenants of the Parties

 
Each Party hereby covenants as set out in this Section 4.4.
 
(1)
Tax Matters

 
(a)
The Vendors shall cause the Corporation to prepare and file in a timely fashion
all Tax Returns required under any applicable Tax Legislation to be filed by the
Corporation for (i) any period ending on or before the Closing Date (including
as a consequence of the Closing) and for which Tax Returns have not been filed
as of that date; and (ii) any period beginning prior to the Closing Date and
ending after the Closing Date (collectively, the “Stub Period Returns”).  The
Shareholders’ Representative and the Purchaser shall co-operate fully in good
faith with each other and make available to each other in a timely fashion any
information in their respective possession and that is reasonably required for
the preparation and filing of the Stub Period Returns, and shall preserve that
information in their respective possession until the expiration of any
applicable limitation period under any applicable Tax Legislation.  The
Shareholders’ Representative shall provide to the Purchaser for its review and
approval a copy of the Stub Period Returns prior to filing and the Purchaser
will have the opportunity to fully comment on those Stub Period Returns prior to
filing.

 
(b)
From and after the Closing Date, the Purchaser shall cause the Corporation to
retain, until the expiration of any applicable limitation period under any
applicable Tax Legislation, all Books and Records relating to any period ending
on or before the Closing Date (including as a consequence of the Closing) and
that are reasonably required for the purpose of the preparation and filing of
the Stub Period Returns and for the purpose of contesting any assessment or
reassessment for Tax in accordance with Article 5.  So long as those Books and
Records are retained by the Corporation under the provisions of this Agreement,
the Shareholders’ Representative may inspect, at the expense of the Vendors,
during normal business hours and upon reasonable notice, those Books and Records
that are reasonably required for the purpose of the preparation and filing of
the Stub Period Returns and for the purpose of contesting any assessment or
reassessment for Tax in accordance with Article 5.

 
 
-47-

--------------------------------------------------------------------------------

 

(c)
After Closing, the Purchaser shall cause the Corporation to co-operate in a
reasonable manner with the Shareholders’ Representative for the purposes of the
preparation of the Vendors’ accounts and Tax Returns and in providing any
information in the possession of the Corporation and that is reasonably required
for those purposes.  Without limiting the generality of the foregoing, the
Purchaser shall, upon reasonable notice, cause the Corporation to provide the
Shareholders’ Representative reasonable access during normal business hours to
those Books and Records in the possession of the Corporation that are reasonably
required for the preparation of the Vendors’ accounts and Tax Returns together
with the assistance of those employees of the Corporation that the Shareholders’
Representative may reasonably request, it being understood that the Vendors
shall pay proper and reasonable compensation to the Corporation for the
assistance of any of those employees.

 
ARTICLE 5
 
SURVIVAL AND INDEMNIFICATION
 
5.1
Survival of Representations, Warranties and Covenants

 
(a)
The representations and warranties of the Active Shareholders, the Vendors and
the Purchaser contained in this Agreement will not merge on and will survive the
Closing and will continue in full force and effect, notwithstanding the Closing
or any investigation or knowledge acquired by or on behalf of the Purchaser in
the case of the representations and warranties of the Active Shareholders and/or
the Vendors, and the Vendors in the case of the representations and warranties
of the Purchaser.

 
(b)
The covenants of each Party contained in this Agreement will survive the Closing
and, notwithstanding the Closing, will continue in full force and effect for the
benefit of the Purchaser in the case of the covenants of the Vendors, and the
Vendors in the case of the covenants of the Purchaser in accordance with the
terms of this Agreement.

 
5.2
Indemnification by the Vendors

 
(a)
Subject to Section 5.4(a), each Vendor shall severally, not jointly and
severally, indemnify and save each of the Purchaser’s Indemnified Persons fully
harmless against, and will reimburse them for, any Damages suffered by or
asserted against it or any of them, directly or indirectly, arising from, in
connection with or related to:

 
 
(i)
any incorrectness in or breach of any representation or warranty of any Active
Shareholder and/or Vendor contained in this Agreement;

 
 
(ii)
any breach or non-fulfilment of any covenant or obligation on the part of any
Vendor contained in this Agreement; and

 
 
(iii)
any failure by any Vendor to transfer to the Purchaser good and valid title to
the Purchased Shares, free and clear of all Liens other than those restrictions
on transfer, if any, stated in the articles of the Corporation.

 
 
-48-

--------------------------------------------------------------------------------

 

(b)
Subject to Section 5.4(a), each Active Shareholder shall severally, not jointly
and severally, indemnify and save each of the Purchaser’s Indemnified Persons
fully harmless against, and will reimburse them for, any Damages suffered by or
asserted against it or any of them, directly or indirectly, arising from, in
connection with or related to:

 
 
(i)
any Third Party Claim against the Corporation instituted prior to or after the
Closing and whether or not disclosed in Schedule 3.1(40), which is based on an
act or omission of any Vendor or the Corporation that occurred or commenced
prior to the Closing;

 
 
(ii)
any Taxes required to be paid by the Corporation relating to any taxation period
ending on or before the Closing Date and the portion of any Taxes relating to
any taxation period ending after the Closing Date that is attributable to the
portion of that period ending on the Closing Date, except to the extent that
those Taxes were included as a liability in the calculation of the Net Closing
Cash; and

 
 
(iii)
all debts or liabilities, contingent or otherwise, of the Corporation existing
at the Closing Date, except to the extent that those debts and liabilities were
disclosed on Schedule 3.1(20).

 
(c)
The rights to indemnification of the Purchaser’s Indemnified Persons under this
Section 5.2 will apply notwithstanding (i) the Closing; or (ii) any
investigation or knowledge acquired by or on behalf of any of the Purchaser’s
Indemnified Persons prior to the Closing.

 
5.3
Indemnification by the Purchaser

 
(a)
Subject to Section 5.4(b), the Purchaser shall indemnify and save each of the
Vendors fully harmless against, and will reimburse them for, any Damages
suffered by or asserted against it or any of them arising from, in connection
with or related to:

 
 
(i)
any incorrectness in or breach of any representation or warranty of the
Purchaser contained in this Agreement; and

 
 
(ii)
any breach or non-fulfilment of any covenant or obligation on the part of the
Purchaser contained in this Agreement.

 
(b)
The rights to indemnification of the Vendors under this Section 5.3 will apply
notwithstanding (i) the Closing; or (ii) any investigation or knowledge acquired
by or on behalf of any of the Vendors prior to the Closing.

 
5.4
Time Limits for Claims for Breaches of Representations and Warranties

 
(a)
No Vendor has any obligation to make any payment for Damages in respect of a
claim (for indemnification or otherwise) under clause 5.2(a)(i), unless written
notice of that claim is delivered to such Vendor under Section 5.6 on or before
the following dates:

 
 
(i)
with respect to the representations and warranties set out in Subsection 3.1(1),
Subsection 3.1(2), Subsection 3.1(3), Subsection 3.1(4), Subsection 3.1(5),
Subsection 3.1(6), Subsection 3.1(7), Subsection 3.1(8), Subsection 3.1(9),
Subsection 3.1(10), Subsection 3.1(25), Subsection 3.2(1); Subsection 3.2(2),
Subsection 3.2(3), Subsection 3.2(4), Subsection 3.2(5), Subsection 3.2(6),
Subsection 3.2(7), Subsection 3.2(8) and Section 4.2, at any time after the
Closing Date;

 
 
-49-

--------------------------------------------------------------------------------

 

 
(ii)
with respect to the representations and warranties set out in Subsection 3.1(41)
on or before the sixtieth (60th) day after the expiration of the last applicable
limitation period under any applicable Tax Legislation with respect to any
taxation year to which those representations and warranties relate;

 
 
(iii)
with respect to any representation or warranty involving the fraudulent act or
fraudulent misrepresentation of any Vendors, any Active Shareholder or the
Corporation, at any time after Closing; and

 
 
(iv)
with respect to all other representations and warranties, on or before the date
that is twenty-four (24) months after the Closing Date.

 
The Vendors will have no further liability with respect to any representation or
warranty made by the Active Shareholder and/or the Vendors in this Agreement
after the expiry of the applicable time period specified in this Section 5.4(a),
except for claims relating to representations or warranties for which written
notice has been given under Section 5.6 at or prior to the end of the applicable
time period.  This Section 5.4(a) will not be construed to impose any time limit
on the assertion of a right to indemnification under clauses 5.2(a)(ii),
5.2(a)(iii) and 5.2(b), whether or not the basis on which the right is asserted
could also entitle any of the Purchaser’s Indemnified Persons to exercise its
right under clause 5.2(a)(i).
 
(b)
The Purchaser has no obligation to make any payment for Damages in respect of a
claim (for indemnification or otherwise) under clause 5.3(a)(i) unless notice of
that claim is delivered to the Purchaser under Section 5.6 on or before the
following dates:

 
 
(i)
with respect to the representations and warranties set out in Subsection 3.3(1),
Subsection 3.3(2), Subsection 3.3(3) and Subsection 3.3(4) at any time after the
Closing Date;

 
 
(ii)
with respect to any representation or warranty involving the fraudulent act or
fraudulent misrepresentation of the Purchaser, at any time after Closing; and

 
 
(iii)
with respect to all other representations and warranties, on or before the date
that is twenty-four (24) months after the Closing Date.

 
The Purchaser will have no further liability with respect to any representation
or warranty made by the Purchaser in this Agreement after the expiry of the
applicable time period specified in this Section 5.4(b) except for claims
relating to representations or warranties for which written notice has been
given under Section 5.6 at or prior to the end of the applicable time
period.  This Section 5.4(b) will not be construed to impose any time limit on
the assertion of a right to indemnification under clause 5.3(a)(ii), whether or
not the basis on which the right is asserted could also entitle any of the
Vendors to exercise its right under clause 5.3(a)(i).
 
5.5
Limitation Periods

 
(a)
Notwithstanding the provisions of the Limitation of Actions Act (Nova Scotia) or
any other statute, an Indemnified Person may commence Legal Proceedings in
respect of Damages arising from any incorrectness in or breach of any
representation and warranty described in a notice of claim given under
Section 5.6 within the time periods in Section 5.4, at any time on or before
the second anniversary of the date upon which the notice is delivered under
Section 5.4, and any applicable limitation period is hereby so varied to the
full extent permitted by law.

 
 
-50-

--------------------------------------------------------------------------------

 

(b)
The limitation period applicable to any Legal Proceeding relating to a claim in
respect of any matter in clauses 5.2(a)(ii), 5.2(a)(iii), 5.2(b) and 5.3(a)(ii)
will be solely as prescribed in the Limitation of Actions Act (Nova Scotia).

 
5.6
Notice of Claim

 
(a)
If a Third Party Claim is instituted or asserted against an Indemnified Person,
the Indemnified Person shall promptly, but in no event later than sixty (60)
days after the commencement or assertion of that Third Party Claim, notify the
Indemnifier in writing of the Third Party Claim.  The notice will describe the
Third Party Claim in reasonable detail and indicate, if reasonably practicable,
the nature and amount of the potential Damages arising therefrom.

 
(b)
If an Indemnified Person becomes aware of a Direct Claim, the Indemnified Person
shall promptly notify the Indemnifier in writing of that Direct Claim.  The
notice will describe the Direct Claim in reasonable detail and indicate, if
reasonably practicable, the nature and amount of the potential Damages arising
therefrom.

 
(c)
Notice to an Indemnifier of a Third Party Claim or Direct Claim under this
Section 5.6 will constitute assertion of a claim for indemnification against the
Indemnifier under this Article 5 and upon receipt of notice, the provisions of
Sections 5.7 to 5.9 will apply to any Third Party Claim and the provisions of
Section 5.10 will apply to any Direct Claim.

 
(d)
Failure by an Indemnified Person to give timely notice of a Third Party Claim or
Direct Claim will not relieve an Indemnifier from the obligation to indemnify
the Indemnified Person, unless the Indemnified Person gives notice after the
expiration of the time periods under Section 5.4 or the failure to notify
materially prejudices the ability of the Indemnifier to exercise its rights
under Sections 5.7 to 5.9 with respect to a Third Party Claim.

 
5.7
Defence of Third Party Claims

 
With respect to a Third Party Claim, the Indemnifier may participate in or, by
giving notice to that effect to the Indemnified Person not later than sixty (60)
days after receipt of notice with respect to that Third Party Claim and, subject
to the rights of any insurer or other third party having potential liability
therefor, elect to assume the control of the defence of the Third Party Claim at
the Indemnifier’s own expense and by the Indemnifier’s own counsel, and the
Indemnified Person may participate in the defence of any Third Party Claim
assisted by counsel of its choice at its own expense.  If the Indemnifier does
not give notice within sixty (60) days after receipt of notice of the Third
Party Claim that it has elected to assume the control of the defence of the
Third Party Claim, the Indemnified Person may, at its option and assisted by
counsel of its choice, assume the defence of or settle or compromise the Third
Party Claim without prejudice to its right of indemnification under this
Agreement. If the Indemnifier elects to assume the defence of a Third Party
Claim under this Section 5.7, the Indemnifier shall not have the right
thereafter to contest its liability for that claim with respect to the
Indemnified Person.
 
 
-51-

--------------------------------------------------------------------------------

 

5.8
Assistance for Third Party Claims

 
The Indemnifier and the Indemnified Person shall make all reasonable efforts to
make available to the Party which is undertaking and controlling the defence of
any Third Party Claim (the "Defending Party”),
 
(a)
those employees whose assistance, testimony or presence is necessary to assist
the Defending Party in evaluating and in defending any Third Party Claim; and

 
(b)
all documents, records and other materials in the possession of that Party
reasonably required by the Defending Party for its use in defending any Third
Party Claim,

 
and shall otherwise co-operate in good faith with the Defending Party.  The
Indemnifier shall be responsible for all reasonable expenses associated with
making those documents, records and materials available and for all reasonable
expenses of any employees made available by the Indemnified Person to the
Indemnifier hereunder.
 
5.9
Settlement of Third Party Claims

 
(a)
If an Indemnifier elects to assume the defence of any Third Party Claim as
provided in Section 5.7, the Indemnifier shall diligently proceed with the
defence and shall not, without the prior written consent of the Indemnified
Person, not to be unreasonably withheld, enter into any compromise or settlement
of the Third Party Claim or consent to the entry of any judgment, which would
lead to liability or create any other obligation, financial or otherwise, on the
Indemnified Person.

 
(b)
If an Indemnifier elects to assume the defence of any Third Party Claim as
provided in Section 5.7, the Indemnifier will not be liable for any legal
expenses subsequently incurred by the Indemnified Person in connection with the
defence of that Third Party Claim.  However, if the Indemnifier fails to take
reasonable steps necessary to defend diligently that Third Party Claim within
thirty (30) days after receiving notice from the Indemnified Person that the
Indemnified Person believes on reasonable grounds that the Indemnifier has
failed to take reasonable steps, the Indemnified Person may, at its option and
assisted by counsel of its choice, defend, settle or compromise the Third Party
Claim without prejudice to its right of indemnification hereunder, it being
understood that the Indemnified Person shall not, without the prior written
consent of the Indemnifier, not to be unreasonably withheld, enter into any
compromise or settlement of the Third Party Claim or consent to the entry of any
judgment.  The Party controlling the defence of the Third Party Claim shall keep
the other Party advised of the defence of the Third Party Claim and consider in
good faith recommendations made by the other Party with respect thereto.

 
5.10
Direct Claims

 
With respect to a Direct Claim, the Indemnified Person shall give notice of the
Direct Claim to the Indemnifier as provided in Section 5.6.  Upon receipt of
that notice, the Indemnifier will then have a period of sixty (60) days within
which to respond in writing to the Direct Claim.  The Indemnified Person shall
make available to the Indemnifier the information relied upon by the Indemnified
Person to substantiate its right to be indemnified, together with all other
information as may be reasonably requested by the Indemnified Person.  If the
Indemnifier does not respond within that sixty (60) day period, the Indemnifier
will be deemed to have rejected that Direct Claim and the Indemnified Person may
pursue any remedies available to it.
 
 
-52-

--------------------------------------------------------------------------------

 

5.11
Reductions and Subrogation

 
If the amount of Damages incurred by an Indemnified Person at any time
subsequent to the making of an Indemnity Payment is reduced by any recovery,
settlement or otherwise under any insurance coverage or under any claim,
recovery, settlement or payment by or against any other Person, the Indemnified
Person shall promptly repay to the Indemnifier the amount of the reduction (less
any costs, expenses (including Taxes) or premiums incurred in connection
therewith).  Upon making a full Indemnity Payment, the Indemnifier will, to the
extent of that Indemnity Payment, be subrogated to all rights of the Indemnified
Person against any third party that is not an Affiliate of the Indemnified
Person in respect of the Damages to which the Indemnity Payment relates.  Until
the Indemnified Person recovers full payment of its Damages, any and all claims
of the Indemnifier against any such third party on account of that Indemnity
Payment will be postponed and subordinated in right of payment to the
Indemnified Person’s rights against that third party.
 
5.12
Payment and Interest

 
All amounts to be paid by an Indemnifier under this Article 5 will bear interest
at a rate per annum equal to the Prime Rate, calculated and payable monthly,
both before and after judgment, with interest on overdue interest at the same
rate, from the date that the Indemnified Person gave notice of a claim under
Section 5.6 to the date of payment by the Indemnifier to the Indemnified Person.
 
5.13
Agency for Indemnified Persons

 
The Vendors accept each indemnity made by the Purchaser under this Article 5 in
favour of each of the Vendors as agent and trustee of that Indemnified Person
and may enforce an indemnity in favour of any of the Vendors on behalf of that
Indemnified Person.  The Purchaser accepts each indemnity made by the Vendors
under this Article 5 in favour of each of the Purchaser’s Indemnified Persons as
agent and trustee of that Indemnified Person and may enforce an indemnity in
favour of any of the Purchaser’s Indemnified Persons on behalf of that
Indemnified Person.
 
5.14
Limitation of Liability and Set-Off

 
(a)
The maximum aggregate amount of liability of each Vendor to the Purchaser’s
Indemnified Persons pursuant to this Agreement shall be limited to and shall not
exceed the actual fair market value, as determined in accordance with Section
5.14(b) or Section 5.14(c), as applicable, of:  (i) the number of Payment Shares
received by that Vendor in accordance with the provisions of this Agreement and
the Vendor Allocation, plus (ii) that portion of the Doolin Payment Shares and
the BCH Payment Shares directed to be issued to Wallace Doolin and BCH, as
applicable, by that Vendor (for certainty calculated in accordance with the
Vendor Allocation).

 
(b)
In the event that the Purchaser makes a claim for indemnification under this
Article 5 (on its own behalf or for any of the Purchaser’s Indemnified Persons)
against any of the Vendors prior to the release of the Escrow Fund to the
Vendors, Wallace Doolin and BCH in accordance with the terms of the Escrow
Agreement and this Agreement, the Purchaser shall be entitled, as its sole
recourse during the period prior to the release of the Escrow Fund to the
Vendors, Wallace Doolin and BCH, to set off the amount of the Damages related to
such claim against the Escrow Fund by forfeiture of the Payment Shares based on
the volume weighted average trading price of Mobivity Shares for the ten (10)
days prior to the date of forfeiture, firstly against: (i) the Payment Shares
held by the Vendor(s) against whom the Purchaser makes such claim; and (ii) that
portion of the Doolin Payment Shares and the BCH Payment Shares issued to
Wallace Doolin and BCH, as applicable, by that Vendor(s) (for certainty,
calculated in accordance with the Vendor Allocation), and secondly,
notwithstanding Section 5.14(a), in the event that the Damages related to such
claim exceeds the value of the Payment Shares held by such Vendors and the
applicable portion of the Doolin Payment Shares and the BCH Payment Shares,
against:  (i) the Payment Shares held by the other Vendors in accordance with
the Vendor Allocation as among such other Vendors; and (ii) the Doolin Payment
Shares and the BCH Payment Shares in accordance with the Vendor Allocation as
among such other Vendors.

 
 
-53-

--------------------------------------------------------------------------------

 

(c)
In the event that the Purchaser makes a claim for indemnification under this
Article 5 (on its own behalf or for any of the Purchaser’s Indemnified Persons)
against any of the Vendors after the release of the Escrow Fund to the Vendors,
Wallace Doolin and BCH in accordance with the terms of the Escrow Agreement and
this Agreement, the maximum amount of liability of each Vendor shall be limited
to and shall not exceed the fair market value of the number of Payment Shares
received by that Vendor calculated as follows:

 
Maximum Liability of a Vendor = V x  (A + (B x A/E)) + P x (A1 + (B x A1/E)
 
Where:
 
V = the volume weighted average trading price of Mobivity Shares for the ten
(10) days prior to the date on which the Purchaser makes such claim;
 
A = the number of Payment Shares held by the Vendor against whom the Purchaser
makes such claim;
 
B = that number of Doolin Payment Shares and BCH Payment Shares directed to be
issued to Wallace Doolin and BCH, as applicable, by the Vendor against whom the
Purchaser makes such claim (for certainty calculated in accordance with the
Vendor Allocation);
 
E = the total number of Payment Shares released from the Escrow Fund to the
Vendor against whom the Purchaser makes such claim (A + A1);
 
P = The proceeds of the sale of any Payment Shares received by the Vendor
against whom the Purchaser makes such claim, calculated on an average per share
basis
 
A1 = that number of Payment Shares sold by the Vendor against whom the Purchaser
makes such claim;
 
(d)
Without limiting Section 5.14(b), the Purchaser may set off and deduct from any
amounts payable by the Purchaser to the Vendors under this Agreement the amount
of any Damages for which the Purchaser is entitled to be indemnified under this
Article 5.  To assert its right to set-off under this Section 5.14(d), the
Purchaser must, in the written notice of claim to be provided under Section 5.6,
notify the Vendor of its claim for set off.  If, at the time an amount becomes
due and payable by the Purchaser to the Vendors, the Purchaser has so notified
the Vendors, the Purchaser may set off the amount of Damages referred to in the
written notice of claim from the amount payable to the Vendors.

 
(e)
The Parties acknowledge and agree that nothing in this Section 5.14, 5.15 or
5.16 shall limit the liability of Jon McGinley under the Restrictive Covenant
Agreement or the Key Employee Agreement, and that such liability shall be
determined in accordance with the terms of the Restrictive Covenant Agreement
and/or the Key Employment Agreement, as applicable.

 
 
-54-

--------------------------------------------------------------------------------

 

5.15
Exclusion of claims for contribution

 
Notwithstanding any provision of this Agreement, the Escrow Agreement or any
other document, none of Doolin, BCH or a Vendor shall be entitled to make any
claim of contribution or otherwise or receive any payment from any of Doolin,
BCH or any other Vendor with respect to any obligation or loss arising or
resulting from a claim of indemnity by the Purchaser’s Indemnified Persons.
 
5.16
Exclusion of Other Remedies

 
No Party, on its own behalf or on behalf or any other Person, will have the
right to bring any proceeding against any other Party for any misrepresentation,
inaccuracy, incorrectness or breach of any representation or warranty contained
in this Agreement or any document or certificate to be executed or delivered at
Closing as contemplated by this Agreement except pursuant to this Article 5.
 
ARTICLE 6
 
MISCELLANEOUS
 
6.1
Notices

 
(a)
Any notice, direction or other communication (in this Section 6.1, a ”notice”)
regarding the matters contemplated by this Agreement must be in writing and be
personally served or sent by nationally recognized courier, as follows:

 
 
(i)
in the case of any Vendor, to:

 
Jon McGinley
24 Rockhaven Court
Dartmouth, NS
B2V 2W3
 
 
(ii)
in the case of the Shareholders’ Representative, to:

 
Innovacorp
Charles Baxter
1801 Hollis St. Suite 1400
Halifax, NS
B3J 3N4
 
 
(iii)
in the case of any Active Shareholder, to:

 
Innovacorp
Charles Baxter
1801 Hollis St. Suite 1400
Halifax, NS
B3J 3N4

 
-55-

--------------------------------------------------------------------------------

 

 
(iv)
in the case of the Purchaser, to:

 
Chief Financial Officer
Mobivity Holdings Corp.
55 N. Arizona Place
Suite 310
Chandler, AZ   85225
 
(b)
Any notice sent pursuant to 6.1(a) at the time it is sent shall also be sent via
electronic mail, as follows, provided however it shall be deemed to be received
pursuant to 6.1(c) regardless of if or when it might be received by electronic
email,

 
 
(i)
in the case of any Vendor, to:

 
Jon McGinley
Email Address: email: jonmcginley@gmail.com
 
 
(ii)
in the case of the Shareholders’ Representative, to:

 
Charles Baxter
Email Address: cbaxter@innovacorp.ca
 
with a copy to each Vendor at the following email addresses:
 
Fraser Trust
Email Address: kellyrobertsfraser@fmigroup.ca and darylfraser@fmigroup.ca


Joel Doherty
Email Address: joelsdoherty@gmail.com 


Denyse Doherty
Email Address: joelden@eastlink.ca


Willerby Hill
Email Address: rob@willerbyhill.co.uk


BOTL Holdings
Email Address: gregg.most@sasktel.net and jimwerschler@myaccess.ca


INNOVACORP
Email Address: cbaxter@innovacorp.ca


David Alston
Email Address: david.alston.me@gmail.com


Mary-Gwen Alston
Email Address: marygwenalston@gmail.com


Jon McGinley
Email Address: jonmcginley@gmail.com


Paula McGinley
Email Address: pmcginley00@hotmail.com


 
-56-

--------------------------------------------------------------------------------

 

Daniella DeGrace
Email Address: daniella.degrace@hotmail.com


Michael Hachey
Email Address: hachey@eggstudios.ca 


 
(iii)
in the case of any Active Shareholder, to:

 
Charles Baxter
Email Address: cbaxter@innovacorp.ca
 
 
(iv)
in the case of the Purchaser, to:

 
Christopher J. Meinerz
Chief Financial Officer
Email Address: chris.meinerz@mobivity.com
 
(c)
A notice is deemed to be delivered and received (i) if personally served, on the
date of personal service if served prior to 5:00 p.m. (recipient’s time) on a
Business Day and otherwise on the next Business Day; (ii) if sent by registered
courier, on the date of delivery if delivered prior to 5:00 p.m. (recipient’s
time) on a Business Day and otherwise on the next Business Day.

 
(d)
A Party may change its address for service from time to time by notice given in
accordance with the foregoing provisions.

 
(e)
In the event Charles Baxter becomes unwilling or unable to continue to act as
the Shareholders’ Representative, Innovacorp shall designate a new Shareholders’
Representative and provide updated information for Section 6.1(a)(ii) and
6.1(b)(ii).

 
6.2
Public Announcements

 
After the Closing, no press release, public statement or announcement or other
public disclosure regarding this Agreement or the transactions contemplated by
this Agreement may be made by the Vendors unless disclosure is required by Law
or a Governmental Authority, in which case the Vendors shall make all reasonable
efforts to obtain the approval of the Purchaser as to the form, nature and
extent of the disclosure.
 
6.3
Further Assurances

 
Each Party shall from time to time, before or after the Closing, execute,
acknowledge and deliver or cause to be executed, acknowledged and delivered all
further acts, documents and instruments as may be reasonably necessary or
desirable in order to give full effect to this Agreement or any provision of it.
 
6.4
Costs and Expenses

 
Unless otherwise specified, each Party shall be responsible for all costs and
expenses (including the fees and disbursements of legal counsel, bankers,
investment bankers, accountants, brokers and other advisors) incurred by it in
connection with this Agreement and the transactions contemplated by it.

 
-57-

--------------------------------------------------------------------------------

 

6.5
Brokers

 
The Active Shareholders shall indemnify and save harmless the Purchaser and the
Corporation from and against any claims for any commission, fee or other
remuneration payable or alleged to be payable to any broker, agent or other
intermediary who purports to act or have acted for the Vendors or the
Corporation.  The Purchaser shall indemnify and save harmless the Vendors from
and against any claims for any commission, fee or other remuneration payable or
alleged to be payable to any broker, agent or other intermediary who purports to
act or have acted for the Purchaser.  These indemnities are not subject to any
of the limitations in Article 5.
 
6.6
Waiver of Rights

 
Any waiver of any of the provisions of this Agreement will be binding only if it
is in writing and signed by the Party to be bound by it, and only in the
specific instance and for the specific purpose for which it has been given.  The
failure or delay of any Party in exercising any right under this Agreement will
not operate as a waiver of that right.  No single or partial exercise of any
right will preclude any other or further exercise of that right or the exercise
of any other right, and no waiver of any of the provisions of this Agreement
will constitute a waiver of any other provision (whether or not similar).
 
6.7
Remedies Cumulative

 
Unless otherwise specified, the rights and remedies of a Party under this
Agreement are cumulative and in addition to and without prejudice to any other
rights or remedies available to that Party at law, in equity or otherwise, and
unless otherwise specified, no single or partial exercise by a Party of any
right or remedy precludes or otherwise affects the exercise of any other right
or remedy to which that Party may be entitled.
 
6.8
Severability

 
If any provision of this Agreement or its application to any Party or
circumstance is determined by a court of competent jurisdiction to be illegal,
invalid or unenforceable, it will be ineffective only to the extent of its
illegality, invalidity or unenforceability without affecting the validity or the
enforceability of the remaining provisions of this Agreement and without
affecting its application to other parties or circumstances.
 
6.9
Assignment

 
(a)
Except as provided in this Section 6.9, neither this Agreement nor any of the
rights, benefits or obligations under this Agreement are assignable or
transferable by any Party without the prior written consent of each of the other
Parties.

 
(b)
Notwithstanding the foregoing, the Purchaser may assign its rights, benefits and
obligations under this Agreement, in whole or in part, to any Person that
acquires all or substantially all of the assets of the Purchaser or acquires a
majority of the Purchaser’s issued and outstanding voting securities, whether by
way of take-over bid, amalgamation, arrangement, merger or otherwise.

 
6.10
Successors and Assigns

 
This Agreement will enure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.

 
-58-

--------------------------------------------------------------------------------

 

6.11
Third Parties

 
Unless otherwise specified in Section 5.2 and Section 5.3, this Agreement does
not and is not intended to confer any rights or remedies upon any Person other
than the Parties and their respective successors and permitted assigns.  Except
for the Indemnified Persons, no Person other than the Parties will be entitled
to rely on the provisions of this Agreement in any action, suit, proceeding,
hearing or other forum.  The Parties reserve their right to vary or rescind, at
any time and in any way whatsoever, the rights, if any, granted by or under this
Agreement to any Person who is not a Party, without notice to or consent of that
Person, including any Indemnified Person.
 
6.12
Entire Agreement

 
This Agreement, together with the Closing Documents, constitutes the entire
agreement between the Parties with respect to the transactions contemplated by
this Agreement and supersedes all other understandings, agreements,
representations (including misrepresentations, negligent or otherwise),
negotiations, communications and discussions, written or oral, made by the
Parties with respect thereto (including that letter of intent between the
Parties dated September 2, 2015).  There are no representations, warranties,
terms, conditions, covenants or other understandings, express or implied,
collateral, statutory or otherwise, between the Parties, except as expressly
stated in this Agreement.  The Parties have not relied and are not relying on
any other information, discussion or understanding in entering into and
completing the transactions contemplated by this Agreement and the Closing
Documents.
 
6.13
Amendment

 
This Agreement may not be amended, supplemented or otherwise modified in any
respect except by written agreement signed by the Parties.
 
6.14
Independent Legal Advice

 
Each Party confirms and declares that it has read this Agreement in its entirety
and that it fully understands the terms of this Agreement. Each Party further
acknowledges and agrees that it has had the opportunity to obtain independent
legal advice with respect to the matters addressed in this Agreement and the
transactions contemplated herein prior to the execution hereof, and that it has
either obtained same or chosen to waive such independent legal advice.
 
6.15
Governing Law; Attornment

 
This Agreement will be construed, interpreted and enforced in accordance with
the laws of the Province of Nova Scotia and the federal laws of Canada
applicable therein.  Each Party irrevocably attorns and submits to the exclusive
jurisdiction of the courts of Nova Scotia and irrevocably waives objection to
the venue of any proceeding in those courts or that those courts provide an
inconvenient forum.
 
6.16
Tender

 
Any tender of documents or money under this Agreement may be made upon the
Parties or their respective counsel and money must be tendered by official bank
draft drawn upon a Canadian chartered bank or by negotiable cheque payable in
Canadian funds and certified by a Canadian bank listed in Schedule 1 to the Bank
Act (Canada).

 
-59-

--------------------------------------------------------------------------------

 

6.17
Counterparts and Delivery by Facsimile

 
This Agreement may be executed in any number of counterparts (including
counterparts by facsimile), each of which will be deemed to be an original and
all of which, taken together, will be deemed to constitute one and the same
instrument.  Delivery by facsimile or by electronic transmission of an executed
counterpart of this Agreement is as effective as delivery of an originally
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by facsimile or by electronic transmission shall
also deliver an originally executed counterpart of this Agreement, but the
failure to deliver an originally executed copy does not affect the validity,
enforceability or binding effect of this Agreement.
 
6.18
English Language

 
The parties confirm that it is their wish that this Agreement and any other
documents delivered or given under this Agreement, including notices, have been
and will be in the English language only.  Les parties aux présentes confirment
leur volonté que cette convention ainsi que tous les documents s’y rattachant, y
compris les avis, soient rédigés dans la langue anglaise seulement.
 
[SIGNATURE PAGE FOLLOWS]
 

 
-60-

--------------------------------------------------------------------------------

 

THIS AGREEMENT has been executed by the parties on the date first above written.
 



    THE DARYL & KELLY FRASER FAMILY TRUST, by its trustees DARYL FRASER and
KELLY FRASER
SIGNED SEALED AND DELIVERED
in the presence of:
)
)
)
)
 
 
 
/s/ DARYL FRASER
Witness
 
DARYL FRASER



SIGNED SEALED AND DELIVERED
in the presence of:
)
)
)
)
 
 
 
/s/ KELLY FRASER
Witness
 
KELLY FRASER



 
 
SIGNED SEALED AND DELIVERED
in the presence of:
)
)
)
)
 
 
 
/s/ JOEL DOHERTY
Witness
 
JOEL DOHERTY
 
SIGNED SEALED AND DELIVERED
in the presence of:
)
)
)
)
 
 
 
/s/ DENYSE DOHERTY
Witness
 
DENYSE DOHERTY
               
WILLERBY HILL LIMITED
     Per:  [ILLEGIBLE]      Title:  [ILLEGIBLE]    
 
 
BOTL HOLDINGS LTD.
           Per:
 [ILLEGIBLE]
     Title:
 [ILLEGIBLE]
           

 

 
-61-

--------------------------------------------------------------------------------

 

 




                                                  
                                                  





    NOVA SCOTIA INNOVATION CORPORATION            Per:  [ILLEGIBLE]      Title:
 [ILLEGIBLE]      
SIGNED SEALED AND DELIVERED
in the presence of:
)
)
)
)
 
 
 
/s/ DAVID ALSTON
Witness
 
DAVID ALSTON
     
SIGNED SEALED AND DELIVERED
in the presence of:
)
)
)
)
 
 
 
/s/ MARY-GWEN ALSTON
Witness
 
MARY-GWEN ALSTON
     
SIGNED SEALED AND DELIVERED
in the presence of:
)
)
)
)
 
 
 
/s/ JONATHAN MCGINLEY
Witness
 
JONATHAN McGINLEY
     
SIGNED SEALED AND DELIVERED
in the presence of:
)
)
)
)
 
 
 
/s/ PAULA MCGINLEY
Witness
 
PAULA McGINLEY
     
SIGNED SEALED AND DELIVERED
in the presence of:
)
)
)
)
 
 
 
/s/ DANIELLA DEGRACE
Witness
 
DANIELLA DEGRACE
     
SIGNED SEALED AND DELIVERED
in the presence of:
)
)
)
)
 
 
 
/s/ MICHAEL HACHEY
Witness
 
MICHAEL HACHEY
           

 
 
-62-

--------------------------------------------------------------------------------

 
 

    MOBIVITY HOLDINGS CORP.            Per: /s/ DENNIS BECKER      Title: Chief
Executive Officer





-63-

--------------------------------------------------------------------------------

 
 